Exhibit 10.2

 

EXECUTION COPY

 

$40,000,000

 

LETTER OF CREDIT AGREEMENT

 

Dated as of October 21, 2002

 

among

 

FMC CORPORATION

as Borrower

 

and

 

THE ISSUERS PARTY HERETO

 

and

 

CITICORP USA, INC.

as Administrative Agent

 

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article I

  Definitions, Interpretation And Accounting Terms    1

Section 1.1

 

Defined Terms

   1

Section 1.2

 

Computation of Time Periods

   25

Section 1.3

 

Accounting Terms and Principles

   25

Section 1.4

 

Certain Terms

   25

Article II

  The L/C Facility    26

Section 2.1

 

Letters of Credit

   26

Section 2.2

 

Reduction and Termination of the L/C Commitments

   30

Section 2.3

 

Mandatory Cash Collateralization/Prepayments

   31

Section 2.4

 

Interest

   32

Section 2.5

 

Fees

   32

Section 2.6

 

Payments and Computations

   33

Section 2.7

 

Capital Adequacy

   35

Section 2.8

 

Taxes

   35

Section 2.9

 

Substitution of Issuers

   36

Article III

  Conditions To Letters Of Credit    37

Section 3.1

 

Conditions Precedent to Initial Letters of Credit

   37

Section 3.2

 

Conditions Precedent to Each Letter of Credit

   38

Section 3.3

 

Determinations of Initial Issuing Conditions

   38

Article IV

  Representations and Warranties    39

Section 4.1

 

Corporate Existence; Compliance with Law

   39

Section 4.2

 

Corporate Power; Authorization; Enforceable Obligations

   39

Section 4.3

 

Ownership of Borrower; Subsidiaries

   40

Section 4.4

 

Financial Statements

   40

Section 4.5

 

Material Adverse Change

   41

Section 4.6

 

Solvency

   41

Section 4.7

 

Litigation

   41

Section 4.8

 

Taxes

   41

Section 4.9

 

Full Disclosure

   42

Section 4.10

 

Margin Regulations

   42

Section 4.11

 

No Burdensome Restrictions; No Defaults

   42

Section 4.12

 

Investment Company Act; Public Utility Holding Company Act

   42

Section 4.13

 

Use of Proceeds

   43

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 4.14

 

Insurance

   43

Section 4.15

 

Labor Matters

   43

Section 4.16

 

ERISA

   43

Section 4.17

 

Environmental Matters Except as disclosed in the Borrower’s SEC filings filed on
or prior to September 30, 2002:

   44

Section 4.18

 

Intellectual Property

   44

Section 4.19

 

Title; Real Property

   45

Section 4.20

 

Credit Agreement, Indenture and Senior Secured Notes

   45

Section 4.21

 

Deposit Accounts; Securities Accounts

   46

Article V

  Financial Covenants    46

Section 5.1

 

Maximum Leverage Ratio

   46

Section 5.2

 

Minimum Interest Coverage Ratio

   46

Section 5.3

 

Maintenance of Net Worth

   47

Section 5.4

 

Capital Expenditures

   47

Article VI

  Reporting Covenants    47

Section 6.1

 

Financial Statements

   47

Section 6.2

 

Default Notices

   49

Section 6.3

 

Litigation

   50

Section 6.4

 

Asset Sales

   50

Section 6.5

 

Notices under Credit Agreement, Indentures and Senior Secured Notes

   50

Section 6.6

 

SEC Filings; Press Releases

   50

Section 6.7

 

Labor Relations

   50

Section 6.8

 

Tax Returns

   50

Section 6.9

 

Insurance

   51

Section 6.10

 

ERISA Matters

   51

Section 6.11

 

Environmental Matters

   51

Section 6.12

 

Other Information

   52

Article VII

  Affirmative Covenants    52

Section 7.1

 

Preservation of Corporate Existence, Etc.

   52

Section 7.2

 

Compliance with Laws, Etc.

   52

Section 7.3

 

Conduct of Business

   53

Section 7.4

 

Payment of Taxes, Etc.

   53

Section 7.5

 

Maintenance of Insurance

   53

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 7.6

 

Access

   53

Section 7.7

 

Keeping of Books

   53

Section 7.8

 

Maintenance of Properties, Etc.

   54

Section 7.9

 

Application of Proceeds

   54

Section 7.10

 

Environmental

   54

Section 7.11

 

Additional Collateral and Guaranties

   54

Section 7.12

 

Non-Guarantor Subsidiaries

   55

Section 7.13

 

Real Property

   55

Section 7.14

 

Restricted Cash Collateral Account

   56

Section 7.15

 

Letters of Credit

   56

Article VIII

  Negative Covenants    56

Section 8.1

 

Indebtedness

   56

Section 8.2

 

Liens, Etc.

   57

Section 8.3

 

Investments

   58

Section 8.4

 

Sale of Assets

   59

Section 8.5

 

Restricted Payments

   60

Section 8.6

 

Prepayment and Cancellation of Indebtedness

   61

Section 8.7

 

Restriction on Fundamental Changes; Permitted Acquisitions

   61

Section 8.8

 

Change in Nature of Business

   61

Section 8.9

 

Transactions with Affiliates

   61

Section 8.10

 

Limitations on Restrictions on Subsidiary Distributions; No New Negative Pledge

   62

Section 8.11

 

Modification of Constituent Documents

   62

Section 8.12

 

Accounting Changes; Fiscal Year

   62

Section 8.13

 

Margin Regulations

   62

Section 8.14

 

Operating Leases; Sale/Leasebacks

   62

Section 8.15

 

No Speculative Transactions

   63

Section 8.16

 

Compliance with ERISA

   63

Section 8.17

 

Transfer of Principal Properties

   63

Section 8.18

 

Debt Reserve Collateral Account and Restricted Cash Collateral Account

   63

Article IX

  Events of Default    63

Section 9.1

 

Events of Default

   63

Section 9.2

 

Remedies

   65

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 9.3

 

Actions in Respect of Letters of Credit

   65

Section 9.4

 

Rescission

   66

Article X

  The Administrative Agent    66

Section 10.1

 

Authorization and Action

   66

Section 10.2

 

Administrative Agent’s Reliance, Etc.

   67

Section 10.3

 

The Administrative Agent Individually

   67

Section 10.4

 

Issuer Credit Decision

   67

Section 10.5

 

Indemnification

   68

Section 10.6

 

Successor Administrative Agent

   68

Section 10.7

 

Concerning the Collateral and the Collateral Documents

   68

Article XI

  Miscellaneous    69

Section 11.1

 

Amendments, Waivers, Etc.

   69

Section 11.2

 

Assignments and Participations

   71

Section 11.3

 

Costs and Expenses

   72

Section 11.4

 

Indemnities

   73

Section 11.5

 

Limitation of Liability

   75

Section 11.6

 

Right of Set-off

   75

Section 11.7

 

Sharing of Payments, Etc.

   75

Section 11.8

 

Notices, Etc.

   76

Section 11.9

 

No Waiver; Remedies

   76

Section 11.10

 

Binding Effect

   77

Section 11.11

 

Governing Law

   77

Section 11.12

 

Submission to Jurisdiction; Service of Process

   77

Section 11.13

 

Waiver of Jury Trial

   78

Section 11.14

 

Marshaling; Payments Set Aside

   78

Section 11.15

 

Section Titles

   78

Section 11.16

 

Execution in Counterparts

   78

Section 11.17

 

Entire Agreement

   78

Section 11.18

 

Confidentiality

   79

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Schedules

 

Schedule I

 

-

   L/C Commitments and L/C Exposures

Schedule II

 

-

   Addresses for Notices

Schedule III

 

-

   Non-Guarantor Subsidiaries

Schedule VI

 

-

   Permitted Vendor Indebtedness

Schedule VII

 

-

   Existing Public Debt

Schedule VIII

 

-

   Material Subsidiaries

Schedule IX

 

-

   Outstanding Reserves

Schedule 4.2

 

-

   Consents

Schedule 4.3

 

-

   Ownership of Subsidiaries

Schedule 4.7

 

-

   Litigation

Schedule 4.15

 

-

   Labor Matters

Schedule 4.16

 

-

   List of Plans

Schedule 4.17

 

-

   Environmental Matters

Schedule 4.21

 

-

   Deposit Accounts; Securities Accounts

Schedule 8.1

 

-

   Existing Indebtedness

Schedule 8.2

 

-

   Existing Liens

Schedule 8.3

 

-

   Existing Investments

Schedule 8.10

 

-

   Exceptions to Negative Pledge EXHIBITS

Exhibit A

 

-

   Form of Assignment and Acceptance

Exhibit B

 

-

   Form of Letter of Credit Request

 

v



--------------------------------------------------------------------------------

LETTER OF CREDIT AGREEMENT dated as of October 21, 2002, among FMC CORPORATION,
a Delaware corporation (the “Borrower”), the Issuers (as defined below), and
CITICORP USA, INC. (“CUSA”), as agent for the Issuers and as agent for the
Secured Parties (as defined below) under the Collateral Documents (as defined
below) (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Issuers make available for the
purposes specified in this Agreement a performance letter of credit facility;
and

 

WHEREAS, the Issuers are willing to make available to the Borrower such
performance letter of credit facility upon the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1 Defined Terms

 

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

“Affected Issuer” has the meaning specified in Section 2.9 (Substitution of
Issuers).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 5% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” means this Letter of Credit Agreement.

 

“Alternate Currency” means any lawful currency other than Dollars which is
freely transferable into Dollars.

 

“Applicable Unused Commitment Fee Rate” means, (a) during the period commencing
on the Closing Date and ending on March 31, 2003, a rate equal to 0.50% per
annum and (b) thereafter, as of any date of determination, a per annum rate
equal to the rate set forth below opposite the then applicable Leverage Ratio
(determined on the last day of the most recent Fiscal Quarter, for which
Financial Statements have been delivered pursuant to Section 6.1(a) or (b)
(Financial Statements)) set forth below:

 

LEVERAGE RATIO

--------------------------------------------------------------------------------

  

APPLICABLE UNUSED COMMITMENT

FEE RATE

--------------------------------------------------------------------------------

Greater than or equal to 4 to 1

   0.75%

Less than 4 to 1

   0.50%

 



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Changes in the Applicable Unused Commitment Fee Rate resulting from a change in
the Leverage Ratio on the last day of any subsequent Fiscal Quarter shall become
effective on the date of the delivery by the Borrower to the Administrative
Agent of new Financial Statements pursuant to Section 6.1(a) or (b) (Financial
Statements), as applicable. Notwithstanding anything to the contrary set forth
in this Agreement (including the then effective Leverage Ratio), if the Borrower
shall fail to deliver such Financial Statements within any of the time periods
specified in Section 6.1(a) or (b) (Financial Statements), the Applicable Unused
Commitment Fee Rate from and including the 46th day after the end of such Fiscal
Quarter or the 91st day after the end of such Fiscal Year, as the case may be,
to but not including the date the Borrower delivers to the Administrative Agent
such Financial Statements shall conclusively equal the highest possible
Applicable Unused Commitment Fee Rate provided for in this definition.

 

“Approved Deposit Account” has the meaning specified in the Bank Security
Agreement.

 

“Approved Securities Intermediary” means a securities intermediary or commodity
intermediary selected or approved by the Administrative Agent and with respect
to which a Credit Party has delivered to the Administrative Agent an executed
Control Account Agreement.

 

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an Issuer and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).

 

“Astaris” means, Astaris LLC, a Delaware limited liability company.

 

“Astaris Indemnification Agreement” means the agreement, dated October 5, 2001,
among the Borrower, Solutia Inc., Astaris Production LLC, Astaris Idaho LLC and
Astaris, as such agreement may be modified, amended, restated or replaced;
provided that the terms of any such modification, amendment, restatement or
replacement after the Closing Date do not materially increase the Borrower’s or
any Subsidiary of the Borrower’s obligations thereunder and such terms
(including as to tenor) are no more onerous from a financial perspective, taken
as a whole, to the Borrower and its Subsidiaries.

 

“Astaris Power Payment” means, collectively, payments by the Borrower made with
respect to the “Idaho Power Termination Amount” as defined in and pursuant to
the Astaris Indemnification Agreement in an aggregate amount after the Closing
Date not to exceed $10,400,000.

 

“Astaris Secured Payments” means, the keepwell payments required to be made by
the Borrower to Astaris pursuant to that certain Guaranty Agreement dated as of
September 14, 2000, as in effect on the date hereof, by the Borrower in favor of
Astaris and the lenders under a credit agreement in connection therewith.

 

“Bank Security Agreement” has the meaning specified in the Credit Agreement.

 

“Bankruptcy Code” means title 11, United States Code.

 

2



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

“Banks’ Collateral” has the meaning specified in the Bank Security Agreement.

 

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall be equal at all times to the
highest of the following:

 

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

 

(b) the sum (adjusted to the nearest 0.25% or, if there is no nearest 0.25%, to
the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per annum obtained
by dividing (A) the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if any such day is not a Business Day, on
the next succeeding Business Day) for the three-week period ending on the
previous Friday by Citibank on the basis of such rates reported by certificate
of deposit dealers to and published by the Federal Reserve Bank of New York or,
if such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Federal Reserve Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for Citibank in respect of liabilities consisting of or
including (among other liabilities) three-month U.S. dollar nonpersonal time
deposits in the United States and (iii) the average during such three-week
period of the maximum annual assessment rates estimated by Citibank for
determining the then current annual assessment payable by Citibank to the
Federal Deposit Insurance Corporation (or any successor) for insuring Dollar
deposits in the United States; and

 

(c) 0.5% per annum plus the Federal Funds Rate.

 

“Base Rate Loan” has the meaning assigned to such term in the Credit Agreement.

 

“Blockage Notice” has the meaning specified in each Deposit Account Control
Agreement.

 

“BofA” means Bank of America, N.A., a national banking association.

 

“Bonds” means, collectively, (i) the Industrial Revenue Bonds issued by the Erie
County Industrial Development Agency and maturing on February 1, 2003 and (ii)
the Industrial Revenue Bonds issued by Lincoln County, Wyoming and maturing on
November 1, 2003, in each case of the Borrower.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower’s Accountants” means KPMG LLP or other independent
nationally-recognized public accountants acceptable to the Administrative Agent.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

 

3



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Leases but excluding any amount
representing capitalized interest) by the Borrower and its Subsidiaries during
that period that, in conformity with GAAP, are or are required to be included in
the property, plant or equipment reflected in the Consolidated balance sheet of
the Borrower and its Subsidiaries; provided that (i) the 2003 earn-out payment
in respect of TG Soda Ash pursuant to the TG Soda Ash Agreement and any true-up
payments made in respect of such payment or in respect of other payments made
pursuant to the TG Soda Ash Agreement prior to 2004, (ii) any Like Kind
Exchange, (iii) any portion of any Reinvestment Deferred Amount actually
reinvested pursuant to Section 2.8(e) of the Credit Agreement and (iv) any
Permitted Acquisition (to the extent such Permitted Acquisition (A) is permitted
by Section 8.7 and (B) would constitute a Capital Expenditure) shall not be
considered a Capital Expenditure.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

 

“Cash Collateral Account” has the meaning specified in the Bank Security
Agreement.

 

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
any Issuer or any commercial bank organized under the laws of the United States,
any state thereof, the District of Columbia, any foreign bank, or its branches
or agencies (fully protected against currency fluctuations) that, at the time of
acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s, (c) commercial
paper of an issuer rated at least “A-1” by S&P or “P-1” by Moody’s and (d)
shares of any money market fund that (i) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (a), (b) and (c)
above, (ii) has net assets of not less than $500,000,000 and (iii) is rated at
least “A-1” by S&P or “P-1” by Moody’s; provided, however, that the maturities
of all obligations of the type specified in clauses (a), (b) and (c) above shall
not exceed 180 days.

 

“Cash Management Obligation” has the meaning specified in the Credit Agreement.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or group of Persons (within the meaning of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934, as amended) of 20%
or more of the issued and outstanding Voting Stock of the Borrower, (b) during
any period of twenty-four (24) consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of the Borrower
(together with any new directors whose election by the board of directors of the
Borrower or whose nomination for election by the stockholders of the Borrower
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
elections or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office or (c) any “Change of Control” under and as defined in the Senior
Secured Notes.

 

“Citibank” means Citibank, N.A., a national banking association.

 

4



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

“Closing Date” means October 21, 2002.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Credit Party in or upon which a Lien is
granted under any Collateral Document.

 

“Collateral Documents” means the Bank Security Agreement, the Shared Collateral
Security Agreement, the Collateral Trust Agreement, the Restricted Cash
Collateral Account Agreement, the Debt Reserve Account Agreement, each Foreign
Pledge Agreement, the Sharing Agreement, the Mortgages, the Deposit Account
Control Agreements and any other document executed and delivered by a Credit
Party granting a Lien or purporting to grant a Lien on any of its property to
secure payment of the Secured Obligations.

 

“Collateral Trust Agreement” has the meaning specified in the Credit Agreement.

 

“Collateral Trustee” means Citibank, N.A. in its capacity as collateral agent
for the secured parties under the Collateral Trust Agreement.

 

“Commitment Reduction” has the meaning specified in Section 2.2(b).

 

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

 

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets (other than cash and Cash Equivalents) of such
Person and its Subsidiaries at such date.

 

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person and its Subsidiaries, but excluding, in the case of the Borrower,
the sum of (a) the principal amount of any current portion of long-term
Financial Covenant Debt and (b) (without duplication of clause (a) above) the
then outstanding principal amount of the Loans.

 

“Consolidated Indebtedness” means at any date the total Indebtedness of the
Borrower and its Subsidiaries on a Consolidated basis, determined as of such
date.

 

“Consolidated Interest Expense” means, for the Borrower and its Subsidiaries on
a Consolidated basis for any period, total interest expense for such period
determined on a Consolidated basis in conformity with GAAP and including, in any
event, the amortization of debt discount and premium, the portion of any
payments due under any Capitalized Lease Obligation or other obligation
allocable to interest expense and the implied interest component under any
securitization programs of the Borrower.

 

“Consolidated Net Income” means, for any period, the sum of net income (or loss)
for such period of the Borrower and its Subsidiaries determined on a
Consolidated basis in accordance with

 

5



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

GAAP, but excluding: (a) any income of any Person if such Person is not a
Subsidiary of the Borrower, except that the Borrower’s equity in the net income
of any such Person for such period shall be included in such net income up to
the aggregate amount of cash actually distributed by such Person during such
period to the Borrower or a Subsidiary of the Borrower as a dividend or other
distribution; (b) the income (or loss) of any Person accrued prior to the date
it became a Subsidiary of the Borrower or is merged into or consolidated with
the Borrower or such Person’s assets are acquired by the Borrower or any of its
Subsidiaries; and (c) the income of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of that income is prohibited by operation of the terms of its charter
or any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary.

 

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the by-laws, operating
agreement (or the equivalent governing documents) of such Person and (c) any
document setting forth the manner of election and duties of the directors or
managing members of such Person (if any) and the designation, amount or relative
rights, limitations and preferences of any class or series of such Person’s
Stock.

 

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

 

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Credit Document) to which such Person is a party
or by which it or any of its property is bound or to which any of its property
is subject.

 

“Control Account” means a securities account or commodity account that is the
subject of an effective Control Account Agreement and that is maintained by any
Credit Party with an Approved Securities Intermediary. “Control Account”
includes all financial assets held in a securities account or a commodity
account and all certificates and instruments, if any, representing or evidencing
the financial assets contained therein.

 

“Control Account Agreement” has the meaning specified in the Bank Security
Agreement.

 

“Credit Agreement” means that certain credit agreement dated as of October 21,
2002, among the Borrower, the lenders and issuers and other financial
institutions party thereto and Citicorp USA, Inc., as administrative agent.

 

“Credit Documents” means, collectively, this Agreement, the U.S. Subsidiary
Guaranty, the Parent Guaranty, each Letter of Credit Reimbursement Agreement,
the Collateral Documents and each certificate, agreement or document executed by
a Credit Party and delivered to the Administrative Agent or any Issuer in
connection with or pursuant to any of the foregoing.

 

“Credit Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Credit Document (other
than any Foreign Subsidiary that executes a Foreign Pledge Agreement in respect
of such Foreign Subsidiary’s Stock).

 

“CUSA” has the meaning specified in the preamble to this Agreement.

 

6



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

 

(a) Liens for taxes, assessments, governmental charges, claims or levies in each
case that are not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves (in the good
faith judgment of the management of the respective Person) have been
established;

 

(b) Liens of landlords, liens in favor of utilities and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other liens
imposed by law or contract which were incurred in the ordinary course of
business and (i) which secure amounts not yet due or (ii)(A) which do not in the
aggregate materially detract from the value of such property (other than
immaterial property) or materially impair the use thereof in the operation of
the business of any Person or (B) which Liens (or the amounts secured thereby)
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property subject to
such Lien;

 

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of trade contracts, bids,
tenders, statutory and regulatory obligations, sales, contracts (other than for
the repayment of borrowed money), appeal bonds, leases, government contracts or
customs bonds and other similar obligations incurred in the ordinary course of
business;

 

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

 

(e) encumbrances, easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
any Person;

 

(f) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted at such real
property;

 

(g) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

 

(h) Liens arising from judgments, decrees or attachments and Liens securing
appeal bonds arising from judgments, in each case in circumstances not
constituting an Event of Default, provided that no cash or property is deposited
or delivered to secure any such judgment or award;

 

(i) Liens on tangible property of a Person or a business that are existing at
the time such Person or business is acquired pursuant to a Permitted
Acquisition, provided that (i) such Liens were not placed on such property in
contemplation of the consummation of the acquisition and do not extend to any
property other than those of the Person or the business so acquired (and
proceeds and products of any of the foregoing), and (ii) the aggregate
Indebtedness secured by all Liens permitted by this clause (i) is permitted by
Section 8.1;

 

7



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(j) Liens encumbering goods under production and arising from progress or
partial payments by the Borrower or any Subsidiary relating to the underlying
goods;

 

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business;

 

(l) Liens under ERISA to the extent the creation thereof would not breach the
representation made in Section 4.16 if made immediately after such creation;

 

(m) deposits or pledges in connection with the entry into or performance of
agreements entered into to effect Permitted Acquisitions in an aggregate amount
for all such deposits and pledges not to exceed $1,000,000 plus the aggregate of
such deposits or pledges returned to Borrower or any Subsidiary or actually
applied against the purchase price paid in respect of such Permitted
Acquisition;

 

(n) Liens on any proceeds (including, without limitation, insurance,
condemnation and eminent domain proceeds) or products of any property, a lien
over which is a Lien permitted by Section 8.2; and

 

(o) any exception to title set forth in the title insurance policy or title
commitment with respect to any property of the Borrower or any Subsidiary
Guarantor with respect to which a Mortgage has been executed.

 

“Debt Reserve Account” means Account No. 104479 established by the Borrower with
Citibank in which cash and Cash Equivalents may from time to time be on deposit
or held therein, and the proceeds of which shall be used solely for (x) the
redemption or repurchase of the Specified Debt, (y) after the Specified Debt has
been repaid in full, the redemption or repurchase of Indebtedness permitted
under Section 8.6(b)(vi) and (z) the purposes specified in Section 2.3(a).

 

“Debt Reserve Account Agreement” has the meaning specified in the Credit
Agreement.

 

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

 

“Deposit Account” has the meaning specified in the Bank Security Agreement.

 

“Deposit Account Bank” has the meaning specified in the Bank Security Agreement.

 

“Deposit Account Control Agreement” has the meaning specified in the Bank
Security Agreement.

 

“Disclosure Documents” means, collectively, (i) the confidential information
memorandum and related materials prepared in connection with the syndication of
the loans under the Credit Agreement and (ii) the Offering Memorandum dated
October 9, 2002 prepared by the Borrower in connection with the issuance and
sale of the Senior Secured Notes.

 

“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or

 

8



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

otherwise, or is exchangeable for Indebtedness of such Person, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
Scheduled Termination Date.

 

“Documentary Letter of Credit” means any letter of credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any of its Subsidiaries in the ordinary course of its business.

 

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternate Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange quoted by Citibank in New York, New
York at 11:00 a.m. (New York time) on the date of determination to prime banks
in New York for the spot purchase in the New York foreign exchange market of
such amount of Dollars with such Alternate Currency and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
deems appropriate.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

 

“EBITDA” means, for any period, Consolidated Net Income for such period, plus,
without duplication and to the extent deducted from revenues in determining
Consolidated Net Income for such period, the sum of (a) the aggregate amount of
Consolidated Interest Expense for such period, (b) the aggregate amount of
income and franchise tax expense for such period, (c) all amounts attributable
to depreciation and amortization for such period, (d) all non-recurring non-cash
charges during such period (other than any non-cash item of expense requiring an
accrual or reserve for future cash expense) and minus, without duplication and
to the extent added to revenues in determining Consolidated Net Income for such
period, all non-recurring non-cash gains during such period, all as determined
on a consolidated basis with respect to the Borrower and its Subsidiaries in
accordance with GAAP on the last day of such period.

 

“Eligible Assignee” means (A) an Issuer or (B) a commercial bank having total
assets in excess of $5,000,000,000.

 

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(42 U.S.C. § 7401 et seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

 

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential

 

9



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

damages, treble damages, costs and expenses (including all fees, disbursements
and expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim or demand by any other Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
and whether arising under any Environmental Law, Permit, order or agreement with
any Governmental Authority or other Person, in each case relating to any
environmental, health or safety condition or to any Release or threatened
Release and resulting from the past, present or future operations of, or
ownership of property by, such Person or any of its Subsidiaries.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equity Issuance” means (x) the issue or sale of any Stock of the Borrower or
any Subsidiary of the Borrower by the Borrower or any Subsidiary of the Borrower
to any Person other than the Borrower or any Subsidiary of the Borrower or (y)
the receipt by the Borrower of any capital contributions.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

 

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, (b) the withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of the
Borrower, any of its Subsidiaries or any ERISA Affiliate from any Multiemployer
Plan, (d) notice of reorganization or insolvency of a Multiemployer Plan, (e)
the filing of a notice of intent to terminate a Title IV Plan or the treatment
of a plan amendment as a termination under Section 4041 of ERISA, (f) the
institution of proceedings to terminate a Title IV Plan or Multiemployer Plan by
the PBGC, (g) the failure to make any required contribution to a Title IV Plan
or Multiemployer Plan, (h) the imposition of a lien under Section 412 of the
Code or Section 302 of ERISA on the Borrower or any of its Subsidiaries or any
ERISA Affiliate or (i) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA.

 

“Eurodollar Rate Loan” has the meaning assigned to such term in the Credit
Agreement.

 

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

 

“Excess Cash Flow” means, for the Borrower and its Subsidiaries for any period,
(a) the sum, without duplication, of (i) EBITDA for such period; provided that
for purposes hereof, EBITDA shall not be calculated on a pro forma basis with
respect to any Permitted Acquisitions made within the last twelve (12) months,
(ii) extraordinary or non-recurring cash receipts of the Borrower and its
Subsidiaries, if any, during such period and not included in EBITDA, (iii)
reductions to non-cash working capital of the Borrower and its Subsidiaries for
such period (i.e., the decrease, if any, in Consolidated Current Assets minus
Consolidated Current Liabilities from the beginning to the end of such period),
(iv) repayments to the Borrower of intercompany loans made by the Borrower to
any Foreign Subsidiaries

 

10



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

to the extent included in clause (iv) below, and (v) provisions taken for
environmental remediation, pensions and post employment benefits related to
discontinued businesses, in each case to the extent such provisions result in
the reduction of EBITDA, minus (b) the sum, without duplication, of (i) the
amount of any cash income and franchise taxes payable by the Borrower and its
Subsidiaries with respect to such period, (ii) cash interest paid by the
Borrower and its Subsidiaries during such period, (iii) Capital Expenditures
committed or made in cash in accordance with Section 5.4 during such period (and
not deducted from Excess Cash Flow in any prior year), (iv) principal repayments
permitted by Section 8.6 and optional prepayments (to the extent such optional
prepayments are made from Internally Generated Funds) of Indebtedness made by
the Borrower and its Subsidiaries during such period (other than repayments or
prepayments of intercompany loans); provided that, with respect to payments of
Revolving Loans under the Credit Agreement, such payments shall only be included
in this clause (iv) to the extent that such payment is accompanied by a
simultaneous reduction of the commitments of the lenders thereunder to make such
Revolving Loans), (v) Investments permitted under Section 8.3(i) or (j), (vi)
extraordinary or non-recurring expenses and losses to the extent paid in cash by
the Borrower and its Subsidiaries, if any, during such period and not included
in EBITDA, (vii) additions to non-cash working capital for such period (i.e.,
the increase, if any, in Consolidated Current Assets minus Consolidated Current
Liabilities from the beginning to the end of such period), (viii) phosphorus
restructuring cash payments not to exceed in the aggregate the amount of the
outstanding reserves as of September 30, 2002, as set forth on Schedule IX
hereto, (ix) the Astaris Secured Payments and the Astaris Power Payment, (x) the
2003 earn-out payment in respect of TG Soda Ash pursuant to the TG Soda Ash
Agreement and any true-up payments made in respect of such payment or in respect
of other payments made pursuant to the TG Soda Ash Agreement prior to 2004, (xi)
expenditures (net of recoveries) in respect of environmental remediation (other
than as set forth in clause (viii) above) not to exceed $125,000,000 in the
aggregate for the five Fiscal Year period ending December 31, 2007, and (xii)
payments for post employment benefits related to discontinued businesses and
contributions to pensions; provided that, to the extent otherwise included
herein, the Net Cash Proceeds of Asset Sales, Property Loss Events, issuances of
Indebtedness described in clauses (a) and (b) of the definition of
“Indebtedness” and Equity Issuances shall be excluded from the calculation of
Excess Cash Flow.

 

“Existing Agent” means Citibank, N.A. in its capacity as administrative agent
under the Existing Credit Agreements.

 

“Existing Credit Agreements” means, collectively, (i) the 364-Day Credit
Agreement dated as of December 6, 2001, among the Borrower, the institutions
party thereto as lenders and the Existing Agent and (ii) the Credit Agreement
dated as of January 31, 2002, as amended, among the Borrower, the institutions
party thereto as lenders and the Existing Agent.

 

“Existing Indebtedness” means Indebtedness of the Borrower and its Subsidiaries
in existence on the Closing Date (other than Indebtedness in respect of Foreign
Credit Lines) and disclosed on Schedule 8.1 (Existing Indebtedness).

 

“Existing Letters of Credit” means, collectively, (i) the letter of credit for
the account of the Borrower in favor of the New York State Department of Energy
Conservation in the amount of $6,060,265 and (ii) the letter of credit for the
account of the Borrower in favor of EPA Region 10 in the amount of $16,036,600,
in each case issued by Citibank prior to the Closing Date.

 

“Existing Public Debt” means each of the indentures and other Indebtedness of
the Borrower listed on Schedule VII.

 

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such

 

11



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

date assuming a sale by a willing seller to a willing purchaser dealing at arm’s
length and arranged in an orderly manner over a reasonable period of time having
regard to the nature and characteristics of such asset, as reasonably
determined, in the case of any Asset Sale in excess of $5,000,000, by the Board
of Directors of the Borrower or a Subsidiary of the Borrower, as the case may
be, or, if such asset shall have been the subject of a relatively
contemporaneous appraisal by an independent third party appraiser, the basic
assumptions underlying which have not materially changed since its date, the
value set forth in such appraisal and (b) with respect to any marketable
Security at any date, the closing sale price of such Security on the Business
Day next preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such Security, the final price for the purchase of such Security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in securities of such type and selected by
the Administrative Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Financial Covenant Debt” of any Person means Indebtedness of the type specified
in clauses (a), (b), (c), (d), (e), (f), (g) and (h) of the definition of
“Indebtedness”; provided that in the case of clause (c), such obligations shall
be included in this definition of Financial Covenant Debt only to the extent
such obligations are in respect of unreimbursed drawings under letters of credit
or the guarantees referred to in clause (b) of the definition of “Permitted
Vendor Indebtedness”; and provided further, that, in the case of a guaranty of
any obligation to Astaris under clause (g), such obligations shall be included
in this definition of Financial Covenant Debt only to the extent that any such
obligation is due and payable on the date on which any calculation of Financial
Covenant Debt is made.

 

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Sections 4.4 (Financial Statements)
and 6.1 (Financial Statements).

 

“Fiscal Quarter” means each of the three month periods ending on March 31, June
30, September 30 and December 31.

 

“Fiscal Year” means the twelve month period ending on December 31.

 

“FMC Wyoming” means FMC Wyoming Corporation, a Delaware corporation.

 

“FMC Wyoming Agreement” means that certain Joint Venture Agreement dated June
30, 1995, by and among the Borrower, FMC Wyoming, Nippon Sheet Glass Co., Ltd.
and Sumitomo Corporation, as amended through the date hereof.

 

“FMC’s Business” means the business of developing, manufacturing and/or selling,
and providing research and development, marketing and/or other services and
support for, chemical-based and

 

12



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

formulated products and related organic and inorganic materials and any business
reasonably related, incidental, complementary or ancillary thereto.

 

“Foreign Borrower” means each Foreign Subsidiary owing obligations pursuant to
(i) any Foreign Credit Line or (ii) Hedging Contracts and Cash Management
Obligations that are otherwise guaranteed by the Borrower.

 

“Foreign Credit Line” means a credit facility or similar credit arrangement
(including any arrangement in connection with Permitted Vendor Indebtedness)
made available by a financial institution to Foreign Subsidiaries or their
customers, as applicable.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Pledge Agreements” means each of the foreign pledge and/or security
agreements delivered pursuant to the Credit Agreement.

 

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any central bank.

 

“Guarantor” means the Borrower (with respect to the Parent Guaranty) and each
Subsidiary Guarantor.

 

“Guaranty” means each of the Parent Guaranty and the U.S. Subsidiary Guaranty.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments outside of the ordinary course of business, if required, regardless of
non-performance by any other party or parties to an

 

13



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if in the case of any
agreement described under clause (b)(i), (ii), (iii), (iv) or (v) above the
primary purpose or intent thereof is to provide assurance that Indebtedness of
another Person will be paid or discharged, that any agreement relating thereto
will be complied with or that any holder of such Indebtedness will be protected
(in whole or in part) against loss in respect thereof. The amount of any
Guaranty Obligation shall be equal to the amount of the Indebtedness so
guaranteed or otherwise supported.

 

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue,
(e) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (f) all Capital Lease Obligations of such Person and the present
value of future rental payments under all synthetic leases, (g) all Guaranty
Obligations of such Person, (h) all obligations of such Person to purchase,
redeem, retire, defease or otherwise acquire for value any Stock or Stock
Equivalents of such Person, valued, in the case of redeemable preferred stock,
at the greater of its voluntary liquidation preference and its involuntary
liquidation preference plus accrued and unpaid dividends, (i) all payments that
such Person would have to make in the event of an early termination on the date
Indebtedness of such Person is being determined in respect of Hedging Contracts
of such Person and (j) all Indebtedness of the type referred to above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including accounts
and general intangibles) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.

 

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

 

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

 

“Indenture” means the Indenture, dated as of October 21, 2002, among the
Borrower, the Subsidiary Guarantors and Wachovia, as trustee.

 

“Indenture Trustee” means Wachovia, as successor to Harris Trust and Savings
Bank, an Illinois banking corporation, and any further successor, as trustee
under (i) the Indenture dated as of April 1, 1992 and (ii) the Indenture dated
as of July 1, 1996, in each case entered into with the Borrower.

 

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period, the ratio of EBITDA for
such period to Net Consolidated Interest Expense for such period.

 

14



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

“Interest Income” means, for the Borrower and its Subsidiaries on a Consolidated
basis for any period, total interest income for such period on a Consolidated
basis in conformity with GAAP.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“Internally Generated Funds” means all cash, income and other funds of the
Borrower and its Subsidiaries other than proceeds of (i) insurance and
condemnation policies, (ii) Asset Sales, (iii) sale and leaseback transactions,
(iv) Equity Issuances and (v) issuances of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by the Borrower or any of
its Subsidiaries.

 

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.

 

“Inventory” has the meaning specified in each Pledge and Security Agreement.

 

“IRB Obligations” means the variable rate industrial and pollution control
revenue bonds of the Borrower.

 

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning.

 

“Issuer” means each financial institution that (a) is listed on the signature
pages hereof as an “Issuer” or (b) from time to time becomes a party hereto by
execution of an Assignment and Acceptance with the approval of the
Administrative Agent.

 

“L/C Commitment” means, with respect to each Issuer, the commitment of such
Issuer to issue Letters of Credit and acquire interests in other L/C
Outstandings in the aggregate face amount outstanding not to exceed the amount
set forth opposite such Issuer’s name on Schedule I (L/C Commitments and L/C
Exposures), as such amount may be increased or reduced from time to time to
reflect each Assignment and Acceptance executed by such Issuer and as such
amount may be reduced pursuant to this Agreement.

 

“L/C Exposure” of any Issuer means the sum of (i) the outstanding face amount of
all Letters of Credit Issued by such Issuer, minus (ii) the face amount of all
participations in such Letters of Credit purchased by the other Issuers pursuant
to Section 2.1(g), plus (iii) the face amount of all participations in Letters
of Credit Issued by other Issuers purchased by such Issuer pursuant to Section

 

15



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

2.1(g). The initial L/C Exposure of each Issuer is set forth opposite such
Issuer’s name on Schedule I (L/C Commitments and L/C Exposures). The initial
aggregate amount of the L/C Exposures of all Issuers shall not exceed
$40,000,000.

 

“L/C Facility” means the L/C Commitments and the provisions herein related to
the Letters of Credit.

 

“L/C Outstandings” means, at any particular time, the Letter of Credit
Obligations outstanding at such time.

 

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

“Letter of Credit” means any Standby Letter of Credit issued or deemed issued
pursuant to Section 2.1 (Letters of Credit).

 

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrower to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, including, without
duplication, the sum of (a) the Reimbursement Obligations at such time and (b)
the Letter of Credit Undrawn Amounts at such time.

 

“Letter of Credit Reimbursement Agreement” has the meaning specified in Section
2.1(e) (Letters of Credit).

 

“Letter of Credit Request” has the meaning specified in Section 2.1(c) (Letters
of Credit).

 

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

 

“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries on a
Consolidated basis as of any date, the ratio of Net Debt as of such date to
EBITDA for the last four Fiscal Quarters ending on or before such date.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.

 

“Like Kind Exchange” means an Asset Sale of property for Fair Market Value to
the extent that (a) the consideration received in exchange therefor consists of
property of equivalent value that is useful in the conduct of the business of
the Borrower and its Subsidiaries and (b) such Asset Sale qualifies for
non-recognition treatment under Section 1031 of the Code; provided that no Like
Kind Exchange shall be for all or substantially all of the assets of any
Subsidiary of the Borrower.

 

“Loans” has the meaning assigned to such term in the Credit Agreement.

 

16



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

“Material Adverse Change” means a material adverse change in any of (a) the
condition (financial or otherwise), business, prospects, operations or
properties of the Borrower and its Subsidiaries taken as a whole, (b) the
legality, validity or enforceability of any Credit Document, (c) the perfection
or priority of the Liens granted pursuant to the Collateral Documents, (d) the
ability of the Borrower to repay the Obligations or of the other Credit Parties
to perform their respective obligations under the Credit Documents or (e) the
rights and remedies of the Administrative Agent or the Issuers under the Credit
Documents.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

 

“Material Real Property” means (i) each Principal Property (as such term is
defined in the indentures governing the Existing Public Debt) and (ii) each
piece of real property of the Borrower or its Subsidiaries having a net book
value of $2,500,000 or more.

 

“Material Subsidiary” means any Subsidiary of the Borrower from time to time in
which the Borrower has an Investment, direct or indirect, of at least
$10,000,000 (excluding Investments by such Subsidiary in other Subsidiaries in
the form of Stock or Stock Equivalents), which Subsidiaries on the Closing Date
are listed on Schedule VIII hereto.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by the Borrower or any other Credit
Party.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or any ERISA
Affiliate has any obligation or liability, contingent or otherwise.

 

“Net Cash Proceeds” means proceeds received by, (x) in the case of clauses (a)
and (b) below, the Borrower or any of its Subsidiaries, and (y) in the case of
clause (c) below, any Credit Party, in each case after the Closing Date in cash
or Cash Equivalents from any (a) Asset Sale described in Section 8.4(h), net of
(i) the reasonable cash costs of sale, assignment or other disposition, (ii)
taxes paid or reasonably estimated to be payable as a result thereof and (iii)
any amount required to be paid or prepaid on Indebtedness (other than the
Obligations) secured by the assets subject to such Asset Sale; provided,
however, that evidence of each of (i), (ii) and (iii) above is provided to the
Administrative Agent in form and substance satisfactory to it, (b) Property Loss
Event or (c) Equity Issuance (other than any such issuance of common Stock of
the Borrower occurring in the ordinary course of business to any director,
member of the management or employee of the Borrower or its Subsidiaries), net
of brokers’ and advisors’ fees and other costs incurred in connection with such
transaction; provided, however, that in the case of this clause (c), evidence of
such costs is provided to the Administrative Agent in form and substance
satisfactory to it.

 

“Net Consolidated Interest Expense” means, for any period, Consolidated Interest
Expense for such period less the sum of (x) amortization of debt discount and
premium for such period and (y) Interest Income for such period.

 

“Net Debt” means, as of any date of determination, the aggregate amount of
Financial Covenant Debt of the Borrower and its Subsidiaries as of such date
less an amount equal to the sum of (i) aggregate amount held in the Debt Reserve
Account and (ii) that portion of the aggregate amount held in the Restricted
Cash Collateral Account designated to be applied solely to secure letters of
credit

 

17



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

supporting the IRB Obligations and amounts disbursed from the Restricted Cash
Collateral Account actually used for such purpose, in each case as of such date.

 

“Net Worth” of any Person means, at any date, the stockholders’ equity that
would be reflected on a Consolidated balance sheet of such Person and its
Subsidiaries at such date prepared in conformity with GAAP (except, for the
purposes hereof, such amount shall (i) exclude changes after June 30, 2002 in
the cumulative foreign currency translation adjustment and any mark to market of
a derivative or hedging instrument (or any other adjustment related thereto)
required under FAS 133 and (ii) be adjusted on each date of determination, by an
amount equal to the non-cash charges to other comprehensive income made with
respect to Fiscal Year 2002 to the extent such non-cash charges relate to
pension plans of the Borrower and its Subsidiaries, as if such non-cash charges
were made as of such date).

 

“Non-Guarantor Subsidiary” means each Subsidiary of the Borrower listed on
Schedule III hereto.

 

“Non-U.S. Issuer” means each Issuer (or the Administrative Agent) that is not a
United States person as defined in Section 7701(a)(30) of the Code.

 

“Obligations” means the Letter of Credit Obligations and all other amounts,
obligations, covenants and duties owing by the Borrower to the Administrative
Agent, any Issuer, any Affiliate of any of them or any Indemnitee, of every type
and description (whether by reason of an extension of credit, opening or
amendment of a letter of credit or payment of any draft drawn thereunder, loan,
guaranty, indemnification, foreign exchange or currency swap transaction,
interest rate or commodity hedging transaction or otherwise), present or future,
arising under this Agreement, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all letter of credit, cash management and other fees, interest, charges,
expenses, attorneys’ fees and disbursements and other sums chargeable to the
Borrower under this Agreement and all obligations of the Borrower hereunder to
provide cash collateral for Letter of Credit Obligations.

 

“Outstanding Notes” means, collectively, (i) the 6 3/8% Senior Notes due
September 1, 2003 issued under the indenture dated as of April 1, 1992 between
the Borrower and Wachovia, as trustee, (ii) the 7.125% Fixed Rate Series B
Medium Term Notes due November 25, 2002 and the 2007 Notes (both issued under
the indenture dated as of July 1, 1996 between the Borrower and Wachovia, as
trustee).

 

“Parent Guaranty” has the meaning specified in the Credit Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

“Permitted Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the assets or Stock of any Person or
of any operating division thereof (the “Target”), or the merger of the Target
with or into the Borrower or any Subsidiary of the Borrower (with the Borrower,
in the case of a merger with the Borrower, being the surviving corporation)
subject to the satisfaction of each of the following conditions:

 

(a) the Administrative Agent shall receive at least 30 days’ prior written
notice of such acquisition, which notice shall include, without limitation, a
reasonably detailed description of such acquisition;

 

18



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(b) such acquisition shall only involve assets comprising a business, or those
assets of a business, of the type described in the definition of “FMC’s
Business”;

 

(c) such acquisition shall be consensual and shall have been approved by the
Target’s board of directors;

 

(d) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise reflected on a Consolidated balance sheet of the Borrower and
Target after giving effect to such acquisition, except (i) loans made under the
Credit Agreement, (ii) ordinary course trade payables and accrued expenses and
(iii) Indebtedness permitted under Section 8.1 (Indebtedness);

 

(e) the sum of all amounts payable in connection with such acquisition and all
other Permitted Acquisitions (including all transaction costs and all
Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
the Borrower and Target) shall not exceed $50,000,000, of which not more than
$25,000,000 in the aggregate, may be used to purchase assets located outside the
United States; provided that, solely with respect to acquisitions of assets
located within the United States, the Borrower may exceed such limitation, to
the extent the Leverage Ratio shall be less than 2.5 to 1.0 after giving effect
to such acquisition on a pro forma basis;

 

(f) at or prior to the closing of such acquisition, the Borrower (or the
Subsidiary making such acquisition) and the Target shall have executed such
documents and taken such actions as may be required under Section 7.11
(Additional Collateral and Guaranties);

 

(g) concurrently with delivery of the notice referred to in clause (a) above,
the Borrower shall have delivered to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and the Requisite Issuers,
such other financial information, financial analysis, documentation or other
information relating to such acquisition as the Administrative Agent or any
Issuer shall reasonably request;

 

(h) on or prior to the date of such acquisition, the Administrative Agent shall
have received, in form and substance satisfactory to the Administrative Agent
and the Requisite Issuers, copies of the acquisition agreement, related
Contractual Obligations and instruments, and all opinions, certificates, lien
search results and other documents reasonably requested by the Administrative
Agent; and

 

(i) at the time of such acquisition and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) all
representations and warranties contained in Article IV (Representations and
Warranties) and in the other Credit Documents shall be true and correct in all
material respects.

 

“Permitted Refinancing” has the meaning specified in Section 8.1.

 

“Permitted Vendor Indebtedness” means Indebtedness incurred by Subsidiaries of
the Borrower organized in Brazil (and the guarantees by the Borrower thereof)
consisting of (a) import financing Indebtedness incurred directly by any such
Subsidiary for the purpose of conducting vendor

 

19



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

financing programs in South America and (b) guarantees by any such Subsidiary or
the Borrower of Indebtedness incurred by customers in order to finance the
purchase of products of the Borrower and its Subsidiaries or the purchase of
third-party agricultural products, in an aggregate principal amount not to
exceed the amount set forth on Schedule VI.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

 

“Pledge and Security Agreement” means each of the Bank Security Agreement and
the Shared Collateral Security Agreement.

 

“Pledged Notes” has the meaning specified in each Pledge and Security Agreement.

 

“Pledged Stock” has the meaning specified in each Pledge and Security Agreement.

 

“Pocatello Equipment” means the equipment no longer used in the Borrower’s
operations and located at the Borrower’s Pocatello, Idaho facility.

 

“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance in excess of $5,000,000 (individually or in the
aggregate) or (b) any taking of property of the Borrower or any of its
Subsidiaries that results in the receipt by such Person of a compensation
payment in respect thereof in excess of $5,000,000 (individually or in the
aggregate).

 

“Purchasing Issuer” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Ratable Portion” or “ratably” means, with respect to any Issuer, with respect
to the L/C Facility, the percentage obtained by dividing (i) the L/C Commitment
of such Issuer by (ii) the aggregate L/C Commitments of all Issuers (or, at any
time after the Termination Date, the percentage obtained by dividing the
aggregate outstanding amount of the L/C Outstandings owing to such Issuer by the
aggregate outstanding amount of the L/C Outstandings owing to all Issuers).

 

“Register” has the meaning specified in Section 11.2(c) (Assignments and
Participations).

 

“Reimbursement Date” has the meaning specified in Section 2.1(h) (Letters of
Credit).

 

“Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the Borrower to any Issuer with respect to amounts drawn under
Letters of Credit.

 

“Reinvestment Deferred Amount” has the meaning assigned to such term in the
Credit Agreement.

 

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property.

 

20



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Requisite Issuers” means, collectively, Issuers having at least one hundred
percent (100%) of the aggregate outstanding amount of the L/C Commitments or,
after the Termination Date, the aggregate L/C Outstandings; provided that if
there shall be more than two (2) Issuers in number, “Requisite Issuers” shall
mean Issuers having more than fifty percent (50%) of the aggregate outstanding
amount of the L/C Commitments or, after the Termination Date, the aggregate L/C
Outstandings.

 

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer or
treasurer of such Person.

 

“Restricted Cash Collateral Account” means Account No. 104480 established by the
Borrower with Citibank in which cash and Cash Equivalents may from time to time
be on deposit or held therein, and the proceeds of which shall be used from time
to time solely to refinance and/or replace or secure with cash collateral
certain surety bonds, letters of credit or trust arrangements supporting
self-insurance programs, environmental obligations, future business commitments
and letters of credit in an amount not exceeding $44,030,000 supporting IRB
Obligations, in each case issued by or for the benefit of the Borrower and its
Subsidiaries.

 

“Restricted Cash Collateral Account Agreement” has the meaning specified in the
Credit Agreement.

 

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalents of
the Borrower or any of its Subsidiaries now or hereafter outstanding.

 

“Revolving Loan” has the meaning assigned to such term in the Credit Agreement.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

 

“Scheduled Termination Date” means the third anniversary of the Closing Date.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means, (i) in the case of the Borrower, (A) the
Obligations, (B) the “Obligations” as defined in the Credit Agreement, (C) the
“Obligations,” as defined in the Parent Guaranty and (D) the Astaris Secured
Payments, and (ii) in the case of any other Credit Party, the

 

21



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

obligations of such Credit Party under the Guaranties and the other Credit
Documents to which it is a party.

 

“Secured Parties” means the Issuers, the Administrative Agent and any other
holder of any Secured Obligation.

 

“Securities Account” has the meaning specified in the Bank Security Agreement.

 

“Securitization Facility” means the Receivables Purchase Agreement dated as of
November 24, 1999 among FMC Funding Corporation, as seller, the Borrower, as
initial servicer, CIESCO, L.P., as investor, Citibank, as a bank, and Citicorp
North America, Inc., as agent, and any other transaction or series of related
transactions that effect the securitization of accounts, payment intangibles or
other cash flow streams of the Borrower.

 

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

 

“Selling Issuer” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

 

“Senior Secured Notes” means, the senior notes of the Borrower due 2009 issued
on the Closing Date pursuant to the Indenture and the senior notes of the
Borrower due 2009 issued in exchange therefor pursuant to the registration
rights agreement dated as of the Closing Date by and between the Borrower and
the initial purchasers of the Senior Secured Notes.

 

“Shared Collateral” has the meaning specified in the Shared Collateral Security
Agreement.

 

“Shared Collateral Security Agreement” has the meaning specified in the Credit
Agreement.

 

“Sharing Agreement” has the meaning specified in the Credit Agreement.

 

“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities mature and does not have unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Debt” means the Borrower’s $99,500,000 Medium-Term Notes due November
2002 and $160,500,000 Debentures due September 2003.

 

“Standby Letter of Credit” means any letter of credit that is not a Documentary
Letter of Credit.

 

22



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person. Notwithstanding the foregoing, Astaris shall not be deemed a
Subsidiary of the Borrower at any time solely by virtue of the Borrower’s
control of the voting power to elect more than 50% of the managers of Astaris,
so long as the Borrower and its Subsidiaries have not, directly or indirectly,
made any Investment in Astaris other than pursuant to the Astaris Support
Agreement (as defined in the Senior Secured Notes) or the Astaris
Indemnification Agreement.

 

“Subsidiary Guarantor” means each Domestic Subsidiary party to or that becomes
party to the U.S. Subsidiary Guaranty.

 

“Substitute Institution” has the meaning specified in Section 2.9 (Substitution
of Issuers).

 

“Substitution Notice” has the meaning specified in Section 2.9 (Substitution of
Issuers).

 

“Swiss Note” means the promissory note (or notes) in the aggregate principal
amount of approximately $85,000,000 due March 26, 2003 and given by FMC Chemical
International AG to the Borrower.

 

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

 

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

 

“Taxes” has the meaning specified in Section 2.8(a) (Taxes).

 

“Termination Date” shall mean the earliest of (a) the Scheduled Termination
Date, (b) the date of termination in whole of the L/C Commitments pursuant to
Section 2.2 (Reduction and Termination of the L/C Commitments) and (c) the date
on which the Obligations become due and payable pursuant to Section 9.2
(Remedies).

 

“Term Loan” has the meaning assigned to such term in the Credit Agreement.

 

“TG Soda Ash” means Tg Soda Ash, Inc., a corporation the Stock of which was
acquired by FMC Wyoming and then merged into FMC Wyoming, effective December 31,
2000.

 

“TG Soda Ash Agreement” means that certain Stock Purchase Agreement dated June
30, 1999, as in effect on the date hereof, by and among Elf Atochem North
America, Elf Atochem Wyoming Holdings, Inc., the Borrower and FMC Wyoming.

 

23



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability (contingent or otherwise).

 

“Total L/C Commitment” means the aggregate commitments of all Issuers to Issue
Letters of Credit in an aggregate face amount not to exceed $40,000,000, as
reduced by Section 2.2 (Reduction and Termination of Commitments) and Section
2.3 (Mandatory Cash Collateralization/Prepayments).

 

“2007 Notes” means the Borrower’s 7.320% Fixed Rate Medium Term Notes due
February 2007.

 

“UCC” has the meaning specified in each Pledge and Security Agreement.

 

“Unfunded Pension Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the sum of (a) the amount, if any, by which the
present value of all accrued benefits under each Title IV Plan (other than any
Title IV Plan subject to Section 4063 of ERISA) exceeds the fair market value of
all assets of such Title IV Plan allocable to such benefits in accordance with
Title IV of ERISA, as determined as of the most recent valuation date for such
Title IV Plan using the actuarial assumptions in effect under such Title IV
Plan, (b) the aggregate amount of withdrawal liability that could be assessed
under Section 4063 with respect to each Title IV Plan subject to such section,
separately calculated for each such Title IV Plan as of its most recent
valuation date and (c) for a period of five years following a transaction
reasonably likely to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by the Borrower, any of its
Subsidiaries or any ERISA Affiliate as a result of such transaction.

 

“Unused Commitment Fee” has the meaning specified in Section 2.5(a) (Fees).

 

“U.S. Subsidiary Guaranty” has the meaning specified in the Credit Agreement.

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

“Wachovia” means Wachovia Bank, National Association.

 

“Wholly-Owned Subsidiary” means, in respect of any Person, any Subsidiary of
such Person, all of the Stock of which (other than director’s qualifying shares,
as may be required by law) is owned by such Person, either directly or
indirectly through one or more Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA or for increases in contributions required to be made pursuant to Section
4243 of ERISA.

 

24



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 1.2 Computation of Time Periods

 

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

 

Section 1.3 Accounting Terms and Principles

 

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

 

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Borrower’s
Accountants and results in a change in any of the calculations required by
Article V (Financial Covenants) or VIII (Negative Covenants) had such accounting
change not occurred, for purposes of the calculation of such covenants and the
definitions related thereto, such calculation shall be made using GAAP as used
by the Borrower in its December 31, 2001 financial statements.

 

(c) For purposes of calculating compliance with each of the financial covenants
set forth in Article V in respect of a Permitted Acquisition or an Asset Sale
permitted under Section 8.4(h), such transaction shall be deemed to have
occurred as of the first day of the four Fiscal Quarter period ending as of the
most recent Fiscal Quarter end preceding the date of such transaction with
respect to which the Administrative Agent has received the Financial Statements
required to be delivered pursuant to Section 6.1(a) (each such transaction, a
“Pro Forma Transaction”). In respect of each Pro Forma Transaction, (i) for
purposes of any such calculation in respect of any such Asset Sale, (A) income
statement items (whether positive or negative) attributable to the assets and/or
property disposed of shall be excluded and (B) any Indebtedness which is retired
in connection with such transaction shall be excluded and deemed to have been
retired as of the first day of the applicable period, and (ii) for purposes of
any such calculation in respect of any such Permitted Acquisition, (A) any
Indebtedness incurred by the Borrower or any of its Subsidiaries on a
Consolidated basis in connection with such transaction (x) shall be deemed to
have been incurred as of the first day of the applicable period and (y) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this clause (c) determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, (B) income statement
items (whether positive or negative) attributable to the Person or property
acquired shall be included beginning as of the first day of the applicable
period and (C) pro forma adjustments may be included to the extent that such
adjustments meet the requirements of Regulation S-X under the Securities Act of
1933, as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder.

 

Section 1.4 Certain Terms

 

(a) The terms “herein,” “hereof” and “hereunder” and similar terms refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in, this Agreement.

 

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to,

 

25



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

or Article, Section, clause or sub-clause in this Agreement and (ii) the words
“above” and “below”, when following a reference to a clause or a sub-clause of
any Credit Document, refer to a clause or sub-clause within, respectively, the
same Section or clause.

 

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the
Requisite Issuers is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

 

(d) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.

 

(e) The term “including” when used in any Credit Document means “including
without limitation” except when used in the computation of time periods.

 

(f) The terms “Issuer” and “Administrative Agent” include, without limitation,
their respective successors.

 

(g) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.6 (Successor Administrative Agent), references to CUSA in Section
10.3 (The Administrative Agent Individually) and to Citibank in the definitions
of “Base Rate” and “Dollar Equivalent” shall be deemed to refer to the financial
institution then acting as the Administrative Agent or one of its Affiliates if
it so designates.

 

ARTICLE II

 

THE L/C FACILITY

 

Section 2.1 Letters of Credit

 

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer severally agrees to Issue one or more Letters of Credit (and/or
participate in any Letter of Credit Obligations as set forth in clause (g)
below, as applicable) at the request of the Borrower and for the account of the
Borrower from time to time on any Business Day during the period from the date
hereof until the earlier of the Termination Date and 30 days prior to the
Scheduled Termination Date in an aggregate face amount at any time outstanding
for all such Letters of Credit not to exceed the Total L/C Commitment; provided,
however, that at no time shall any Issuer be obligated to issue a Letter of
Credit and/or participate in any Letter of Credit Obligations in excess of such
Issuer’s L/C Commitment. Within the limits of the Total L/C Commitment, amounts
of Letters of Credit repaid or prepaid may be reissued or replaced under this
Section 2.1 and the Borrower may continue to request such reissuances or
replacements of Letters of Credit through the earlier of the Termination Date
and 30 days prior to the Scheduled Termination Date; provided, however, that the
aggregate face amount of all Letter of Credit Obligations shall not exceed the
Total L/C Commitment at any time; and provided further, however, that each
Issuer’s Ratable Portion of the aggregate face amount of all Letter of Credit
Obligations shall not exceed such Issuer’s L/C Exposure at any time.
Notwithstanding anything to the contrary contained in this Section 2.1, no
Issuer shall be under any obligation to Issue any Letter of Credit upon the
occurrence of any of the following:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

 

26



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(ii) such Issuer shall have received any written notice of the type described in
clause(d) below;

 

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate L/C Outstandings would exceed the Total L/C Commitment in effect at
such time;

 

(iv) after giving effect to the Issuance of such Letter of Credit, the sum of
(i) the Letter of Credit Undrawn Amounts at such time and (ii) the Reimbursement
Obligations at such time exceeds the Total L/C Commitment in effect at such
time;

 

(v) any fees due in connection with any Issuance have not been paid;

 

(vi) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer; or

 

(vii) such Letter of Credit is requested to be denominated in any currency other
than Dollars.

 

(b) In no event shall the expiration date of any Letter of Credit (x) be more
than one year after the date of issuance thereof or (y) be less than thirty (30)
days prior to the Scheduled Termination Date; provided, however, that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the expiry
date referred to in clause (y) above).

 

(c) In connection with the Issuance of each Letter of Credit, the Borrower shall
give the relevant Issuer and the Administrative Agent at least two Business
Days’ prior written notice, in substantially the form of Exhibit B (Form of
Letter of Credit Request) (or in such other written or electronic form as is
acceptable to the Issuer), of the requested Issuance of such Letter of Credit (a
“Letter of Credit Request”). Such notice shall be irrevocable and shall specify
the Issuer of such Letter of Credit, the currency of issuance and face amount of
the Letter of Credit requested, the date of Issuance of such requested Letter of
Credit, the date on which such Letter of Credit is to expire (which date shall
be a Business Day) and, in the case of an issuance, the Person for whose benefit
the requested Letter of Credit is to be issued. Such notice, to be effective,
must be received by the relevant Issuer and the Administrative Agent not later
than 11:00 a.m. (New York time) on the second Business Day prior to the date of
the requested Issuance of such Letter of Credit.

 

(d) Subject to the satisfaction of the conditions set forth in this Section 2.1,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
other

 

27



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Issuer or the Administrative Agent that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Letter of Credit) shall
not on such date be satisfied or duly waived and ending when such conditions are
satisfied or duly waived. The relevant Issuer shall not otherwise be required to
determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Letter of Credit) have been satisfied
in connection with the Issuance of any Letter of Credit.

 

(e) If requested by the relevant Issuer, prior to the issuance of each Letter of
Credit by such Issuer, and as a condition of such Issuance and of the
participation of each other Issuer in the Letter of Credit Obligations arising
with respect thereto in accordance with clause (g) below, the Borrower shall
have delivered to such Issuer a letter of credit reimbursement agreement, in
such form as the Issuer may employ in its ordinary course of business for its
own account (a “Letter of Credit Reimbursement Agreement”), signed by the
Borrower, and such other documents or items as may be required pursuant to the
terms thereof. In the event of any conflict between the terms of any Letter of
Credit Reimbursement Agreement and this Agreement, the terms of this Agreement
shall govern.

 

(f) Each Issuer shall:

 

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing, which writing may be a telecopy or electronic
mail), of the Issuance of a Letter of Credit Issued by it, of all drawings under
a Letter of Credit Issued by it and the payment (or the failure to pay when due)
by the Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by telecopy, electronic mail or
similar transmission to each other Issuer);

 

(ii) upon the request of any other Issuer, furnish to such other Issuer copies
of any Letter of Credit Reimbursement Agreement to which such Issuer is a party
and such other documentation as may reasonably be requested by such other
Issuer; and

 

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each other Issuer requesting the same) and the Borrower a
schedule for the Letters of Credit issued by it, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth the aggregate
Letter of Credit Obligations outstanding at the end of each month and any
information requested by the Borrower or the Administrative Agent relating
thereto.

 

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each other Issuer, and each such other
Issuer shall be deemed irrevocably and unconditionally to have purchased and
received from such Issuer, without recourse or warranty, an undivided interest
and participation, to the extent of such other Issuer’s Ratable Portion of the
L/C Commitments, in such Letter of Credit and the obligations of the Borrower
with respect thereto (including all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto.

 

(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date that is the next succeeding
Business Day after the Borrower receives written notice from such Issuer that
payment has been made under such Letter of Credit (the “Reimbursement Date”),
irrespective of any claim, set-off, defense or other right that the Borrower may
have at any time against such Issuer or any other Person. In the event that any
Issuer makes any payment under any Letter of Credit and the Borrower shall not
have repaid such amount to such Issuer pursuant to this clause (h) or

 

28



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

any such payment by the Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Revolving Loans that are Base Rate Loans under the Credit Agreement and (ii)
from the Reimbursement Date until the date of repayment in full, at the rate of
interest applicable during such period to past due Revolving Loans that are Base
Rate Loans under the Credit Agreement, and such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each other Issuer of such
failure, and each other Issuer shall promptly and unconditionally pay to the
Administrative Agent for the account of such Issuer the amount of such other
Issuer’s Ratable Portion of such payment in Dollars and in immediately available
funds. If the Administrative Agent so notifies such other Issuer prior to 11:00
a.m. (New York time) on any Business Day, such other Issuer shall make available
to the Administrative Agent for the account of such Issuer its Ratable Portion
of the amount of such payment on such Business Day in immediately available
funds. Upon such payment by such other Issuer, such other Issuer shall, except
during the continuance of a Default or Event of Default under Section 9.1(f)
(Events of Default) and notwithstanding whether or not the conditions precedent
set forth in Section 3.2 (Conditions Precedent to Each Letter of Credit) shall
have been satisfied (which conditions precedent the Issuers hereby irrevocably
waive), be deemed to have issued a Letter of Credit to the Borrower in the
principal amount of such payment. Whenever any Issuer receives from the Borrower
a payment of a Reimbursement Obligation as to which the Administrative Agent has
received for the account of such Issuer any payment from another Issuer pursuant
to this clause (h), such Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to such other Issuer, in immediately
available funds, an amount equal to such other Issuer’s Ratable Portion of the
amount of such payment adjusted, if necessary, to reflect the respective amounts
such other Issuers have paid in respect of such Reimbursement Obligation.

 

(i) If and to the extent such other Issuer shall not have so made its Ratable
Portion of the amount of the payment required by clause (h) above available to
the Administrative Agent for the account of such Issuer, such other Issuer
agrees to pay to the Administrative Agent for the account of such Issuer
forthwith on demand any such unpaid amount together with interest thereon, for
the first Business Day after payment was first due at the Federal Funds Rate
and, thereafter until such amount is repaid to the Administrative Agent for the
account of such Issuer, at the rate per annum applicable to Base Rate Loans
under the Credit Agreement.

 

(j) The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the other Issuers to make payments to the Administrative Agent
for the account of such Issuer with respect to Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under any and all circumstances
whatsoever, including the occurrence of any Default or Event of Default, and
irrespective of any of the following:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Credit
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Credit Document;

 

(iii) the existence of any claim, set off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the
Administrative Agent or any Issuer or any other

 

29



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Person, whether in connection with this Agreement, any other Credit Document or
any other related or unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi) any other act or omission to act or delay of any kind of any Issuer, the
Administrative Agent or any other Person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.1, constitute a legal or equitable discharge of
the Borrower’s obligations hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to the Borrower or any other Issuer. In determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof, the Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

 

(k) On the Closing Date (i) the Existing Letters of Credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto converted to Letters of Credit issued pursuant to this Section 2.1 for
the account of the Borrower and subject to the provisions hereof, and for this
purpose the fees specified in Section 2.5(b) (Fees) shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such Existing Letters of
Credit) as if such Existing Letters of Credit had been issued on the Closing
Date, (ii) the issuer of such Existing Letters of Credit shall be deemed to be
an “Issuer” hereunder solely for the purpose of maintaining such Existing
Letters of Credit and (iii) all liabilities of the Borrower with respect to such
Existing Letters of Credit shall constitute Obligations. No Existing Letter of
Credit converted in accordance with this clause (k) shall be amended, extended
or renewed without the prior written consent of the Administrative Agent.

 

Section 2.2 Reduction and Termination of the L/C Commitments

 

(a) The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective L/C Commitments of the Issuers; provided, however,
that each partial reduction shall be in an aggregate amount of not less than
$5,000,000 or an integral multiple of $500,000 in excess thereof and the
Borrower shall have provided the Administrative Agent with cash collateral in an
amount equal to the

 

30



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

amount by which the aggregate L/C Obligations exceed the Total L/C Commitment
after giving effect to any such reduction.

 

(b) As of any Increase Date (as defined in the Credit Agreement), the Total L/C
Commitment shall automatically be reduced (a “Commitment Reduction”) by the
amount by which the commitments to make Revolving Loans under the Credit
Agreement after giving effect to the Commitment Increase (as defined in the
Credit Agreement), exceed $300,000,000 and, to the extent the aggregate amount
of Letters of Credit issued prior to such Increase Date exceeds the reduced
Total L/C Commitment, the Borrower shall provide cash collateral equal to the
amount of such excess. Each Commitment Reduction shall be applied to reduce each
Issuer’s L/C Commitment, and shall be applied to reduce each Issuer’s L/C
Exposure on a pro rata basis.

 

Section 2.3 Mandatory Cash Collateralization/Prepayments

 

(a) Upon receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds
arising (i) from an Asset Sale in excess of (A) $5,000,000, in the case of any
single Asset Sale or (B) $15,000,000 in the aggregate for all Asset Sales in any
calendar year (excluding any Asset Sale described in clause (i)(A) above in
respect of which a mandatory prepayment has previously been made), or (ii) from
any Non-Guarantor Subsidiary as described in Section 7.12, the Borrower shall
immediately prepay the loans under the Credit Agreement (or provide cash
collateral in respect of letters of credit thereunder) (in each case as set
forth therein) and provide cash collateral in respect of Letters of Credit in an
amount equal to 100% of such Net Cash Proceeds; provided that, in the case of
any Net Cash Proceeds of Asset Sales described in clause (i)(B) above, only the
amount of such Net Cash Proceeds in excess of $15,000,000 shall be required to
prepay and/or cash collateralize, as appropriate, such loans and/or Obligations;
and provided further, that, to the extent any Net Cash Proceeds on account of
any Asset Sale are received by any Non-Guarantor Subsidiary pursuant to clause
(ii) above, only the Net Cash Proceeds actually received by the Borrower or any
Guarantor (in the form of any payment, dividend, distribution or otherwise)
shall be required to prepay and/or cash collateralize, as appropriate, the
Obligations pursuant to this Section 2.3. Any such mandatory prepayment shall be
applied in accordance with clause (c) below.

 

(b) Upon receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds
arising from an Equity Issuance, the Borrower shall immediately prepay the loans
under the Credit Agreement (or provide cash collateral in respect of letters of
credit thereunder) (in each case as set forth therein) and provide cash
collateral in respect of Letters of Credit in an amount equal to 50% of such Net
Cash Proceeds, if the Leverage Ratio (prior to giving effect to such Equity
Issuance) is greater than or equal to 3.0 to 1.0, as of the end of the most
recent fiscal period for which financial statements have been delivered pursuant
to Section 6.1. Any such mandatory prepayment shall be applied in accordance
with clause (c) below.

 

(c) Subject to the provisions of Section 2.6(f) (Payments and Computations), any
prepayments and/or cash collateralizations, as appropriate, made by the Borrower
required to be applied in accordance with this clause (c) shall be applied as
follows: on a pro rata basis, (i) to repay the outstanding principal balance of
the Term Loans, until such Term Loans shall have been prepaid in full in the
manner set forth in the Credit Agreement, and (ii) at the Borrower’s option, (x)
to reduce the L/C Commitments until the Total L/C Commitment shall be equal to
zero and/or (y) cash collateralize the Letters of Credit in the manner set forth
in Section 9.3(Actions in Respect of Letters of Credit) until all such Letter of
Credit Obligations have been fully cash collateralized in the manner set forth
therein.

 

31



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(d) If at any time, the aggregate amount of L/C Outstandings exceeds the Total
L/C Commitment at such time, the Borrower shall forthwith provide cash
collateral for the Letter of Credit Obligations in the manner set forth in
Section 9.3 (Actions in Respect of Letters of Credit).

 

Section 2.4 Interest

 

(a) Rate of Interest. All Reimbursement Obligations and the outstanding amount
of all other Obligations shall bear interest, in the case of Reimbursement
Obligations, on the unpaid principal amount thereof from the date such
Reimbursement Obligations arose and, in the case of such other Obligations, from
the date such other Obligations are due and payable until, in all cases, the
date such Obligations are paid in full, except as otherwise provided in clause
(c) below, at a rate per annum equal to the sum of (A) 2.0% plus (B) the Base
Rate as in effect from time to time plus (C) 3.75%.

 

(b) Interest Payments. Interest accrued on the amount of all Obligations shall
be payable on demand from and after the time such Obligation becomes due and
payable (whether by acceleration or otherwise).

 

(c) Default Interest. Notwithstanding the rates of interest specified in clause
(a) above or elsewhere herein, effective immediately upon the occurrence of an
Event of Default and for as long thereafter as such Event of Default shall be
continuing, the amount of Reimbursement Obligations and all other Obligations
then due and payable shall bear interest at a rate that is two percent (2.0%)
per annum in excess of the rate of interest applicable to such Reimbursement
Obligations or other Obligations from time to time.

 

Section 2.5 Fees

 

(a) Unused Commitment Fee. The Borrower agrees to pay to each Issuer a
commitment fee equal to such Issuer’s Ratable Portion of the actual daily amount
by which the Total L/C Commitment exceeds the L/C Outstandings (the “Unused
Commitment Fee”) from the date hereof through the Termination Date at the
Applicable Unused Commitment Fee Rate, payable in arrears (x) on the first
Business Day of each calendar quarter, commencing on the first such Business Day
following the Closing Date and (y) on the Termination Date.

 

(b) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:

 

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.25% per annum of the maximum undrawn face amount of such Letter
of Credit, payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such Business Day following the issuance of
such Letter of Credit and (B) on the Termination Date;

 

(ii) to the Administrative Agent for the ratable benefit of each Issuer, with
respect to each Letter of Credit, a fee accruing at a rate per annum equal to
3.75% on the maximum undrawn face amount of such Letter of Credit, payable in
arrears (A) on the first Business Day of each calendar quarter, commencing on
the first such Business Day following the issuance of such Letter of Credit and
(B) on the Termination Date; provided, however, that during the continuance of
an Event of Default, such fee shall be increased by two percent (2.0%) per annum
and shall be payable on demand; and

 

32



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

 

(c) Additional Fees. The Borrower agrees to pay to the Administrative Agent and
the Issuers the administrative and other fees from time to time agreed to by the
Borrower and such parties.

 

Section 2.6 Payments and Computations

 

(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 11:00 a.m. (New York time) on the day when due, in Dollars, to
the Administrative Agent at its address referred to in Section 11.8 (Notices,
Etc.) in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Issuers, in accordance with the application of payments set forth in
Section 2.3(c) (Mandatory Cash Collateralization/Prepayments) and in clauses (e)
or (f) below, as applicable, for their account; provided, however, that amounts
payable pursuant to Section 2.7 (Capital Adequacy) or Section 2.8 (Taxes) shall
be paid only to the Affected Issuer or Issuers. Payments received by the
Administrative Agent after 11:00 a.m. (New York time) shall be deemed to be
received on the next Business Day.

 

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
to the Issuers prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Issuer on such due date an amount equal to the
amount then due such Issuer. If and to the extent that the Borrower shall not
have made such payment in full to the Administrative Agent, each Issuer shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Issuer together with interest thereon at the Federal Funds Rate, for the
first Business Day, and, thereafter, at the rate applicable to Base Rate Loans
under the Credit Agreement, for each day from the date such amount is
distributed to such Issuer until the date such Issuer repays such amount to the
Administrative Agent.

 

(e) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (f) below (or required
to be applied in accordance with Section 2.3(c) (Mandatory Cash
Collateralization/Prepayments)), all payments and any other amounts received by
the Administrative Agent from or for the benefit of the Borrower shall be
applied as follows: first, to pay all amounts owing to the Administrative Agent
pursuant to this Agreement, for which the Administrative Agent has not then been
reimbursed by any Issuer or the Borrower, as applicable, second, to pay all
Letter of Credit Obligations then due and payable, third, to pay all other

 

33



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Obligations then due and payable and fourth, as the Borrower so designates.
Payments in respect of Letter of Credit Obligations received by the
Administrative Agent shall be distributed to each Issuer in accordance with such
Issuer’s Ratable Portion of the L/C Commitments; and all payments of fees and
all other payments in respect of any other Obligation shall be allocated among
such of the Issuers as are entitled thereto and, for such payments allocated to
the Issuers, in proportion to their respective Ratable Portions.

 

(f) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that, notwithstanding the provisions of Section 2.3(c)
(Mandatory Cash Collateralization/Prepayments) and clause (e) above, the
Administrative Agent may, and, upon either (A) the written direction of the
Requisite Issuers or (B) the acceleration of the Obligations pursuant to Section
9.2 (Remedies), shall, deliver a Blockage Notice to each Deposit Account Bank
and apply all payments in respect of any Obligations and all funds on deposit in
any Cash Collateral Account and all other proceeds of Collateral in the
following order:

 

First, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Administrative Agent;

 

Second, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Issuers;

 

Third, to pay Obligations in respect of any fees then due to the Administrative
Agent and the Issuers;

 

Fourth, to pay interest then due and payable in respect of the Reimbursement
Obligations;

 

Fifth, to pay or prepay principal amounts on the Reimbursement Obligations and
to provide cash collateral for outstanding Letter of Credit Undrawn Amounts in
the manner described in Section 9.3 (Actions in Respect of Letters of Credit),
ratably to the aggregate principal amount of such Reimbursement Obligations and
Letter of Credit Undrawn Amounts; and

 

Sixth, to the ratable payment of all other Obligations;

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations described in any of the
foregoing clauses first through sixth, the available funds being applied with
respect to any such Obligation (unless otherwise specified in such clause) shall
be allocated to the payment of such Obligations ratably, based on the proportion
of the Administrative Agent’s and each Issuer’s and other Secured Party’s
interest in the aggregate outstanding Obligations described in such clauses. The
order of priority set forth in clauses first through second of this Section
2.6(f) may be changed only with the prior written consent of the Administrative
Agent in addition to the Requisite Issuers. The order of priority set forth in
clauses first through sixth of this Section 2.6(f) may at any time and from time
to time be changed by the agreement of the Requisite Issuers without necessity
of notice to or consent of or approval by the Borrower, any Secured Party that
is not an Issuer, or any other Person.

 

34



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 2.7 Capital Adequacy

 

If at any time any Issuer determines that (a) the adoption of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order after the date of this Agreement regarding capital adequacy, (b)
compliance with any such law, treaty, rule, regulation or order or (c)
compliance with any guideline or request or directive from any central bank or
other Governmental Authority (whether or not having the force of law) shall have
the effect of reducing the rate of return on such Issuer’s (or any corporation
controlling such Issuer’s) capital as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Issuer or such corporation could have achieved but for such adoption, change,
compliance or interpretation, then, upon demand from time to time by such Issuer
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Issuer, from time to time as
specified by such Issuer, additional amounts sufficient to compensate such
Issuer for such reduction. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Issuer shall be conclusive and
binding for all purposes absent manifest error.

 

Section 2.8 Taxes

 

(a) Any and all payments by any Credit Party under each Credit Document shall be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding (i) in the case of each Issuer and the
Administrative Agent (A) taxes measured by its net income, and franchise taxes
imposed on it, by the jurisdiction (or any political subdivision thereof) under
the laws of which such Issuer or the Administrative Agent (as the case may be)
is organized and (B) any United States withholding taxes payable with respect to
payments under the Credit Documents under laws (including any statute, treaty or
regulation) in effect on the Closing Date (or, in the case of an Eligible
Assignee, the date of the Assignment and Acceptance) applicable to such Issuer
or the Administrative Agent, as the case may be, but not excluding any United
States withholding taxes payable as a result of any change in such laws
occurring after the Closing Date (or the date of such Assignment and Acceptance)
and (ii) in the case of each Issuer, taxes measured by its net income, and
franchise taxes imposed on it as a result of a present or former connection
between such Issuer and the jurisdiction of the Governmental Authority imposing
such tax or any taxing authority thereof or therein (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Taxes shall be required by law to be
deducted from or in respect of any sum payable under any Credit Document to any
Issuer or the Administrative Agent (w) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.8 such Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (x) the relevant Credit
Party shall make such deductions, (y) the relevant Credit Party shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (z) the relevant Credit Party shall deliver
to the Administrative Agent evidence of such payment.

 

(b) In addition, each Credit Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Credit Document or from the
execution, delivery or registration of, or otherwise with respect to, any Credit
Document (collectively, “Other Taxes”).

 

(c) Each Credit Party shall indemnify each Issuer and the Administrative Agent
for the full amount of Taxes and Other Taxes (including any Taxes and Other
Taxes imposed by any

 

35



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

jurisdiction on amounts payable under this Section 2.8) paid by such Issuer or
the Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Issuer or
the Administrative Agent (as the case may be) makes written demand therefor.
Each Issuer and the Administrative Agent will use reasonable efforts to assist
any Credit Party in obtaining any refunds from any Governmental Authority for
any Taxes or Other Taxes improperly imposed on or asserted against an Issuer or
the Administrative Agent for which such Credit Party has made an indemnification
payment under this Section 2.8(c). Upon receipt of any such refund, such Issuer
or the Administrative Agent shall promptly repay the applicable Credit Party the
amount of such refund.

 

(d) Within 30 days after the date of any payment of Taxes or Other Taxes by any
Credit Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 11.8 (Notices, Etc.), the original or a certified
copy of a receipt evidencing payment thereof.

 

(e) Without prejudice to the survival of any other agreement of any Credit Party
hereunder or under the Guaranties, the agreements and obligations of such Credit
Party contained in clauses (b) and (c) of this Section 2.8 shall survive the
payment in full of the Obligations.

 

(f) Prior to the Closing Date in the case of each Non-U.S. Issuer that is a
signatory hereto, and on the date of the Assignment and Acceptance pursuant to
which it becomes an Issuer in the case of each other Non-U.S. Issuer and from
time to time thereafter if requested by the Borrower or the Administrative
Agent, each Non-U.S. Issuer that is entitled at such time to an exemption from
United States withholding tax, or that is subject to such tax at a reduced rate
under an applicable tax treaty, shall provide the Administrative Agent and the
Borrower with two completed originals of each of the following: (i) Form W-8ECI
(claiming exemption from withholding because the income is effectively connected
with a U.S. trade or business) or any successor form, (ii) Form W-8BEN (claiming
exemption from, or a reduction of, withholding tax under an income tax treaty)
or any successor form, (iii) in the case of a Non-U.S. Issuer claiming exemption
under Sections 871(h) or 881 (c) of the Code, a Form W-8BEN (claiming exemption
from withholding under the portfolio interest exemption) or any successor form
or (iv) any other applicable form, certificate or document prescribed by the IRS
certifying as to such Non-U.S. Issuer’s entitlement to such exemption from
United States withholding tax or reduced rate with respect to all payments to be
made to such Non-U.S. Issuer under the Credit Documents. Unless the Borrower and
the Administrative Agent have received forms or other documents satisfactory to
them indicating that payments under any Credit Document to or for a Non-U.S.
Issuer are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Borrower or the
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.

 

Section 2.9 Substitution of Issuers

 

(a) In the event that (i)(A) any Issuer makes a claim under Section 2.7 (Capital
Adequacy) or (B) the Borrower is required to make any payment pursuant to
Section 2.8 (Taxes) that is attributable to a particular Issuer, (ii) in the
case of clauses (i)(A) and (B) above, Issuers holding at least 75% of the L/C
Commitments are not subject to such payment or proceedings (any such Issuer, an
“Affected Issuer”), the Borrower may substitute any Issuer and, if reasonably
acceptable to the Administrative Agent, any other Eligible Assignee (a
“Substitute Institution”) for such Affected Issuer hereunder, after delivery of
a written notice (a “Substitution Notice”) within a reasonable time (in any case
not to exceed 90 days) following the occurrence of any of the events described
in clauses (i)(A) or (B) above by the Borrower to the Administrative Agent and
the Affected Issuer that the Borrower intends to make such substitution;
provided, however, that, if more than one Issuer claims right to payment

 

36



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

arising from the same act or condition and such claims are received by the
Borrower within 30 days of each other, then the Borrower may substitute all, but
not (except to the extent the Borrower has already substituted one of such
Affected Issuers before the Borrower’s receipt of the other Affected Issuers’
claim) less than all, Issuers making such claims.

 

(b) If the Substitution Notice was properly issued under this Section 2.9, the
Affected Issuer shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Issuer under the Credit Documents and the
Substitute Institution shall assume, and the Affected Issuer shall be relieved
of, the Affected Issuer’s L/C Commitments and all other prior unperformed
obligations of the Affected Issuer under the Credit Documents (other than in
respect of any damages (other than exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such purchase and sale (and the corresponding assignment of all rights and
claims hereunder) shall be effective on (and not earlier than) the later of (i)
the receipt by the Affected Issuer of its Ratable Portion of the L/C
Outstandings, together with any other Obligations owing to it, (ii) the receipt
by the Administrative Agent of an agreement in form and substance satisfactory
to it and the Borrower whereby the Substitute Institution shall agree to be
bound by the terms hereof and (ii) the payment in full to the Affected Issuer in
cash of all fees, unreimbursed costs and expenses and indemnities accrued and
unpaid through such effective date. Upon the effectiveness of such sale,
purchase and assumption, the Substitute Institution shall become an “Issuer”
hereunder for all purposes of this Agreement having an L/C Commitment in the
amount of such Affected Issuer’s L/C Commitment assumed by it and such L/C
Commitment of the Affected Issuer shall be terminated; provided, however, that
all indemnities under the Credit Documents shall continue in favor of such
Affected Issuer.

 

(c) Each Issuer agrees that, if it becomes an Affected Issuer and its rights and
claims are assigned hereunder to a Substitute Institution pursuant to this
Section 2.9, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment; provided, however, that
the failure of any Affected Issuer to execute an Assignment and Acceptance shall
not render such assignment invalid.

 

ARTICLE III

 

CONDITIONS TO LETTERS OF CREDIT

 

Section 3.1 Conditions Precedent to Initial Letters of Credit

 

The obligation of each Issuer to Issue Letters of Credit on the Closing Date is
subject to the satisfaction or due waiver in accordance with Section 11.1
(Amendments, Waivers, Etc.) of each of the following conditions precedent:

 

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each dated the Closing Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and the Issuers and in
sufficient copies for each Issuer:

 

(i) this Agreement, duly executed and delivered by the Borrower;

 

(ii) the Credit Agreement, duly executed and delivered by the Borrower;

 

(iii) a favorable opinion of Morgan, Lewis & Bockius LLP, U.S. counsel to the
Credit Parties, in form and substance satisfactory to the Administrative Agent;
and

 

37



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(iv) such other certificates, documents, agreements and information respecting
any Credit Party as any Issuer through the Administrative Agent may reasonably
request.

 

(b) Conditions to the Credit Agreement. The Administrative Agent shall be
satisfied that each of the conditions set forth in Section 3.1 of the Credit
Agreement shall have been satisfied in form and substance satisfactory to the
Administrative Agent.

 

(c) Fees and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent and the Issuers, as
applicable, all fees and expenses (including reasonable fees and expenses of
counsel) due and payable on or before the Closing Date.

 

Section 3.2 Conditions Precedent to Each Letter of Credit

 

The obligation of each Issuer on any date (including the Closing Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

 

(a) Request for Issuance of Letter of Credit. With respect to any Letter of
Credit, the Administrative Agent and the applicable Issuer shall have received a
duly executed Letter of Credit Request.

 

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Issuance, both before and after giving effect
thereto:

 

(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Credit Documents shall be true and correct on
and as of the Closing Date and shall be true and correct in all material
respects on and as of any such date after the Closing Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

 

(ii) no Default or Event of Default shall have occurred and be continuing.

 

(c) No Legal Impediments. The Issuance of such Letter of Credit on such date
does not violate any Requirement of Law on the date of or immediately following
such Issuance of such Letter of Credit and is not enjoined, temporarily,
preliminarily or permanently.

 

(d) Additional Matters. The Administrative Agent shall have received such
additional documents, information and materials as any Issuer, through the
Administrative Agent, may reasonably request.

 

Each submission by the Borrower to an Issuer of a Letter of Credit Request, and
the Issuance of each Letter of Credit requested therein, shall be deemed to
constitute a representation and warranty by the Borrower as to the matters
specified in clause (b) above on the date of the Issuance of such Letter of
Credit.

 

Section 3.3 Determinations of Initial Issuing Conditions

 

For purposes of determining compliance with the conditions specified in Section
3.1 (Conditions Precedent to Initial Letters of Credit), each Issuer shall be
deemed to have consented to,

 

38



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

approved, accepted or be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Issuers unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Credit Documents shall have received notice
from such Issuer prior to the initial Issuance hereunder specifying its
objection thereto and such Issuer shall not have made available to the
Administrative Agent such Issuer’s Ratable Portion of such Issuance.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Issuers and the Administrative Agent to enter into this Agreement,
the Borrower represents and warrants each of the following to the Issuers and
the Administrative Agent, on and as of the Closing Date and the making of the
financial accommodations on the Closing Date and on and as of each date as
required by Section 3.2(b)(i) (Conditions Precedent to Each Letter of Credit):

 

Section 4.1 Corporate Existence; Compliance with Law

 

Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign corporation and
in good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, be reasonably likely to have a Material Adverse Effect,
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its properties, to lease the property it operates under
lease and to conduct its business as now or currently proposed to be conducted,
(d) with respect to the Borrower and the Domestic Subsidiaries, is in compliance
with its Constituent Documents, (e) is in compliance with all applicable
Requirements of Law except where the failure to be in compliance would not, in
the aggregate, be reasonably likely to have a Material Adverse Effect and (f)
has all necessary licenses, permits, consents or approvals from or by, has made
all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings that can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not, in the aggregate, be reasonably likely to have a Material Adverse
Effect.

 

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

 

(a) The execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

 

(i) are within such Credit Party’s corporate, limited liability company,
partnership or other powers;

 

(ii) have been or, at the time of delivery thereof pursuant to Article III
(Conditions To Letters Of Credit) will have been duly authorized by all
necessary action, including the consent of shareholders, partners and members
where required;

 

(iii) do not and will not (A) contravene such Credit Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Credit Party (including Regulations T, U
and X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Credit Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or

 

39



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

permit the termination or acceleration of, any Contractual Obligation of such
Credit Party or any of its Subsidiaries, including the Existing Public Debt, or
(D) result in the creation or imposition of any Lien upon any property of such
Credit Party or any of its Subsidiaries, other than those in favor of the
Secured Parties pursuant to the Collateral Documents; and

 

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 4.2 (Consents) and that have been or will
be, prior to the Closing Date, obtained or made, copies of which have been or
will be delivered to the Administrative Agent pursuant to Section 3.1
(Conditions Precedent to Initial Letters of Credit), and each of which on the
Closing Date will be in full force and effect and, with respect to the
Collateral, filings required to perfect the Liens created by the Collateral
Documents.

 

(b) This Agreement has been, and each of the other Credit Documents will have
been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Credit Party party thereto. This Agreement is,
and the other Credit Documents will be, when delivered hereunder, the legal,
valid and binding obligation of each Credit Party party thereto, enforceable
against such Credit Party in accordance with its terms.

 

Section 4.3 Ownership of Borrower; Subsidiaries

 

Set forth on Schedule 4.3 (Ownership of Subsidiaries) is a complete and accurate
list showing, as of the Closing Date, all Subsidiaries of the Borrower and, as
to each such Subsidiary, the jurisdiction of its organization, the number of
shares of each class of Stock authorized (if applicable), the number outstanding
on the Closing Date and the number and percentage of the outstanding shares of
each such class owned (directly or indirectly) by the Borrower. No Stock of any
Material Subsidiary is subject to any outstanding option, warrant, right of
conversion or purchase of any similar right. All of the outstanding Stock of
each Material Subsidiary owned (directly or indirectly) by the Borrower has been
validly issued, is fully paid and non-assessable (to the extent applicable) and
is owned by the Borrower or a Subsidiary of the Borrower, free and clear of all
Liens (other than the Lien in favor of the Secured Parties created pursuant to
the Pledge and Security Agreements and Liens permitted under this Agreement),
options, warrants, rights of conversion or purchase or any similar rights.
Except as set forth on Schedule 4.3, neither the Borrower nor any Material
Subsidiary is a party to, or has knowledge of, any agreement restricting the
transfer or hypothecation of any Stock of any such Subsidiary, other than the
Credit Documents, the Credit Agreement, the Indenture and the indentures
pursuant to which the Outstanding Notes were issued. The Borrower does not own
or hold, directly or indirectly, any Stock of any Person other than such
Subsidiaries and Investments permitted by Section 8.3 (Investments).

 

Section 4.4 Financial Statements

 

(a) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2001, and the related Consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, certified by the Borrower’s Accountants, and the Consolidated
balance sheets of the Borrower and its Subsidiaries as at June 30, 2002, and the
related Consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for the six months then ended, copies of which
have been furnished to each Issuer, fairly present, subject, in the case of said
balance sheets as at June 30, 2002, and said statements of income, retained
earnings and cash flows for the six months then ended, to the absence of
footnote disclosure and normal recurring year-end audit adjustments, the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
dates and the Consolidated results of the operations of the Borrower and its
Subsidiaries for the period ended on such dates, all in conformity with GAAP.

 

40



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(b) Neither the Borrower nor any of its Subsidiaries has any material
obligation, contingent liability or liability for taxes, long-term leases or
unusual forward or long-term commitment that is not reflected in the Financial
Statements referred to in clause (a) above or in the notes thereto and not
otherwise permitted by this Agreement.

 

Section 4.5 Material Adverse Change

 

Since December 31, 2001, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

 

Section 4.6 Solvency

 

Both before and after giving effect to (a) the Letter of Credit Obligations to
be extended on the Closing Date or such other date as Letter of Credit
Obligations requested hereunder are extended, (b) the consummation of the other
financing transactions contemplated hereby and (c) the payment and accrual of
all transaction costs in connection with the foregoing, the Borrower and
Borrower and its Subsidiaries on a Consolidated basis, are Solvent.

 

Section 4.7 Litigation

 

Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of the Borrower, threatened actions, investigations or proceedings
affecting the Borrower or any of its Subsidiaries before any court, Governmental
Authority or arbitrator other than those that, in the aggregate, would not be
reasonably likely to have a Material Adverse Effect. The performance of any
action by any Credit Party required or contemplated by any Credit Document, the
Credit Agreement, the Indenture or the Senior Secured Notes is not restrained or
enjoined (either temporarily, preliminarily or permanently).

 

Section 4.8 Taxes

 

(a) All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by the Borrower or any of its Tax Affiliates have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any fine, penalty, interest, late charge or loss may be
added thereto for non-payment thereof except where contested in good faith and
by appropriate proceedings if adequate reserves therefor have been established
on the books of the Borrower or such Tax Affiliate in conformity with GAAP.
Proper and accurate amounts have been withheld by the Borrower and each of its
Tax Affiliates from their respective employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of applicable Requirements of Law and such withholdings have been
timely paid to the respective Governmental Authorities.

 

(b) None of the Borrower or any of its Tax Affiliates has (i) incurred any
obligation under any tax sharing agreement or arrangement other than those with
FMC Wyoming and with FMC Technologies, Inc., copies of which have been made
available to the Administrative Agent or (ii) been a member of an affiliated,
combined or unitary group other than the group of which the Borrower (or its Tax
Affiliate) is the common parent.

 

41



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 4.9 Full Disclosure

 

(a) The information prepared or furnished by or on behalf of the Borrower in
connection with this Agreement, the Credit Agreement, the Indenture or the
Senior Secured Notes or the consummation of the transactions contemplated
hereunder and thereunder taken as a whole, including the information contained
in the Disclosure Documents, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein or herein not misleading.

 

(b) The Borrower has delivered (or otherwise made available through electronic
access) to each Issuer a true, complete and correct copy of each Disclosure
Document. The Disclosure Documents comply as to form in all material respects
with all applicable requirements of all applicable state and Federal securities
laws.

 

Section 4.10 Margin Regulations

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Letter of Credit will be used
to purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock in contravention of
Regulation T, U or X of the Federal Reserve Board.

 

Section 4.11 No Burdensome Restrictions; No Defaults

 

(a) Neither the Borrower nor any of its Subsidiaries (i) is a party to any
Contractual Obligation the compliance with one or more of which would have, in
the aggregate, a Material Adverse Effect or the performance of which by any
thereof, either unconditionally or upon the happening of an event, would result
in the creation of a Lien (other than a Lien permitted under Section 8.2 (Liens,
Etc.)) on the assets of any thereof or (ii) is subject to one or more charter or
corporate restrictions that would, in the aggregate, be reasonably likely to
have a Material Adverse Effect.

 

(b) Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation owed by it and, to the knowledge of the
Borrower, no other party is in default under or with respect to any Contractual
Obligation owed to any Credit Party or to any Subsidiary of a Credit Party,
other than, in either case, those defaults that, in the aggregate, would not be
reasonably likely to have a Material Adverse Effect.

 

(c) No Default or Event of Default has occurred and is continuing.

 

(d) To the best knowledge of the Borrower, there are no Requirements of Law
applicable to any Credit Party or any Subsidiary of any Credit Party the
compliance with which by such Credit Party or such Subsidiary, as the case may
be, would, in the aggregate, be reasonably likely to have a Material Adverse
Effect.

 

Section 4.12 Investment Company Act; Public Utility Holding Company Act

 

Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”
or an “affiliated Person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended or (b) a “holding company,” or an “affiliate” or a “holding
company” or a “subsidiary company” of a “holding company,” as each such term is
defined and used in the Public Utility Holding Company Act of 1935, as amended.

 

42



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 4.13 Use of Proceeds

 

The proceeds of the L/C Facility are being used by the Borrower solely for the
issuance of standby “performance-based” Letters of Credit (as described in 12
CFR 3, App. A, Section 3(b)(2), footnote 15).

 

Section 4.14 Insurance

 

All policies of insurance of any kind or nature of the Borrower or any of its
Subsidiaries are in full force and effect and are of a nature and provide such
coverage as is sufficient and as is customarily carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates.

 

Section 4.15 Labor Matters

 

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving the Borrower or any of its Subsidiaries, other
than those that, in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

 

(b) There are no unfair labor practices, grievances or complaints pending, or,
to the Borrower’s knowledge, threatened, against or involving the Borrower or
any of its Subsidiaries, nor are there any arbitrations or grievances threatened
involving the Borrower or any of its Subsidiaries, other than those that, in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.

 

(c) Except as set forth on Schedule 4.15 (Labor Matters), as of the Closing
Date, there is no collective bargaining agreement covering any employee of the
Borrower or its Subsidiaries.

 

(d) Schedule 4.15 (Labor Matters) sets forth as of the date hereof, all material
consulting agreements, executive employment agreements, executive compensation
plans, deferred compensation agreements, employee stock purchase and stock
option plans and severance plans of the Borrower and any of its Subsidiaries.

 

Section 4.16 ERISA

 

(a) Schedule 4.16 (List of Plans) separately identifies as of the date hereof
all Title IV Plans, all Multiemployer Plans and all of the employee benefit
plans within the meaning of Section 3(3) of ERISA, to which the Borrower or any
of its Subsidiaries has any obligation or liability, contingent or otherwise.

 

(b) Each employee benefit plan of the Borrower or any of its Subsidiaries
intended to qualify under Section 401 of the Code does so qualify, and any trust
created thereunder is exempt from tax under the provisions of Section 501 of the
Code, except where such failures, in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.

 

(c) Each Title IV Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
non-compliances that, in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

 

(d) There has not been, nor is there reasonably expected to occur, any ERISA
Event other than those that, in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(e) Except to the extent set forth on Schedule 4.16 (List of Plans), none of the
Borrower, any of the Borrower’s Subsidiaries or any ERISA Affiliate would have
any Withdrawal Liability as a result of a complete withdrawal as of the date
hereof from any Multiemployer Plan.

 

Section 4.17 Environmental Matters Except as disclosed in the Borrower’s SEC
filings filed on or prior to September 30, 2002:

 

(a) The operations of the Borrower and each of its Subsidiaries have been and
are in compliance with all Environmental Laws, including obtaining and complying
with all required Permits required under or by Environmental Laws (collectively,
“Environmental Permits”), other than non-compliances that, individually or in
the aggregate, would not be reasonably likely to have a Material Adverse Effect.

 

(b) None of the Borrower or any of its Subsidiaries or any real property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of potential liability or is the subject of any pending or
threatened proceeding or governmental investigation under or pursuant to
Environmental Laws other than those that, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect.

 

(c) Except as disclosed on Schedule 4.17 (Environmental Matters), none of the
real property owned or operated by the Borrower or any of its Subsidiaries is a
treatment, storage or disposal facility requiring a Permit under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. and the regulations
thereunder.

 

(d) There are no facts, circumstances or conditions arising out of or relating
to the operations or ownership of the Borrower or of real property owned,
operated or leased by the Borrower or any of its Subsidiaries that are not
specifically included in the financial information furnished to the Issuers
other than those that, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.

 

(e) As of the date hereof, no Environmental Lien has attached to any property of
the Borrower or any of its Material Subsidiaries and, to the knowledge of the
Borrower, no facts, circumstances or conditions exist that could reasonably be
expected to result in any such Lien attaching to any such property.

 

(f) The Borrower and each of its Subsidiaries have made available to the Issuers
copies of all material environmental, health or safety audits, studies,
assessments, inspections, investigations or other environmental health and
safety reports relating to the operations of the Borrower or any of its
Subsidiaries or any real property of any of them that are in the possession,
custody or control of the Borrower or any of its Subsidiaries.

 

Section 4.18 Intellectual Property

 

The Borrower and its Subsidiaries own or license or otherwise have the right to
use all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and other intellectual property rights (including all
Intellectual Property as defined in the Bank Security Agreement) that are
necessary for the operations of their respective businesses, except where such
failure would not be reasonably likely to have a Material Adverse Effect. To the
Borrower’s actual knowledge, no slogan or other advertising device, product,
process, method, substance, part or component, or other material now employed,
or now

 

44



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any valid and enforceable intellectual property
rights owned by any other Person, except where such infringement or conflict
would not be reasonably likely to have a Material Adverse Effect.

 

Section 4.19 Title; Real Property

 

(a) Each of the Borrower and its Subsidiary Guarantors has insurable title to,
or valid leasehold interests in, all real property and good title to all
personal property, in each case that is purported to be owned or leased by it,
including those reflected on the most recent Financial Statements delivered by
the Borrower, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 8.2 (Liens, Etc.). The Borrower and the
Subsidiary Guarantors have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents, and have duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower’s and such Subsidiary
Guarantors’ right, title and interest in and to all such property, except where
the failure to do so would not be reasonably likely to have a Material Adverse
Effect.

 

(b) All Permits necessary for the conduct of the business in all material
respects as presently conducted or all Permits required to have been issued or
appropriate to enable all real property owned or leased by the Borrower or any
of its Subsidiaries to be lawfully occupied and used for all of the purposes for
which they are currently occupied and used have been lawfully issued and are in
full force and effect, other than those that, in the aggregate, would not be
reasonably likely to have a Material Adverse Effect.

 

(c) None of the Borrower or any of its Subsidiaries has received any notice, or
has any knowledge, of any pending condemnation proceeding affecting any real
property owned or leased by the Borrower or any of its Subsidiaries or any part
thereof, except those that, in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.

 

Section 4.20 Credit Agreement, Indenture and Senior Secured Notes

 

(a) The execution, delivery and performance by each Credit Party of the Credit
Agreement, the Indenture and the Senior Secured Notes, as applicable, and the
consummation of the transactions contemplated thereby by such Credit Party:

 

(i) are within such Credit Party’s respective corporate, limited liability
company, partnership or other powers;

 

(ii) have been duly authorized by all necessary corporate or other action,
including the consent of stockholders where required;

 

(iii) do not and will not (A) contravene or violate any Credit Party’s or any of
its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to any Credit Party, or any order or decree of any
Governmental Authority or arbitrator, (C) conflict with or result in the breach
of, constitute a default under, or result in or permit the termination or
acceleration of, any Contractual Obligation of any Credit Party or any of its
Subsidiaries, except for those that, in the aggregate, would not be reasonably
likely to have a Material Adverse Effect or (D) result in the creation or
imposition of any Lien upon any property of any Credit Party or any of its
Subsidiaries; and

 

45



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those that (A) will have been obtained at the Closing Date, each of
which will be in full force and effect on the Closing Date, none of which will
on the Closing Date impose materially adverse conditions upon the exercise of
control by the Borrower over any of its Subsidiaries and (B) in the aggregate,
if not obtained, would not be reasonably likely to have a Material Adverse
Effect.

 

(b) Each of the Credit Agreement, the Indenture and the Senior Secured Notes has
been or at the Closing Date will have been duly executed and delivered by each
Credit Party party thereto and at the Closing Date will be the legal, valid and
binding obligation of each Credit Party party thereto, enforceable against such
Credit Party in accordance with its terms.

 

Section 4.21 Deposit Accounts; Securities Accounts.

 

The only Deposit Accounts or Securities Accounts maintained by the Borrower or
any of the Subsidiary Guarantors on the date hereof are those listed on Schedule
4.21 (Deposit Accounts; Securities Accounts), which sets forth such information
separately for each such Credit Party.

 

ARTICLE V

 

FINANCIAL COVENANTS

 

The Borrower agrees with the Issuers and the Administrative Agent to each of the
following as long as any Obligation or any L/C Commitment remains outstanding
and, in each case, unless the Requisite Issuers otherwise consent in writing:

 

Section 5.1 Maximum Leverage Ratio

 

The Borrower shall maintain, on each day of each Fiscal Quarter set forth below,
a Leverage Ratio of not more than the maximum ratio set forth below opposite
such Fiscal Quarter:

 

FISCAL QUARTERS ENDING

--------------------------------------------------------------------------------

   MAXIMUM LEVERAGE RATIO


--------------------------------------------------------------------------------

December 31, 2002 through March 31, 2003

   4.95 to 1

June 30, 2003

   4.75 to 1

September 30, 2003

   4.50 to 1

December 31, 2003 through March 31, 2004

   4.25 to 1

June 30, 2004 through March 31, 2005

   3.75 to 1

June 30, 2005 through the Termination Date

   3.25 to 1

 

Section 5.2 Minimum Interest Coverage Ratio

 

The Borrower shall maintain an Interest Coverage Ratio, as determined as of the
last day of each Fiscal Quarter set forth below, for the four Fiscal Quarters
ending on such day, of at least the minimum ratio set forth below opposite such
Fiscal Quarter:

 

FISCAL QUARTERS ENDING

--------------------------------------------------------------------------------

  

MINIMUM INTEREST

COVERAGE RATIO

--------------------------------------------------------------------------------

December 31, 2002 through December 31, 2003

   2.50 to 1

March 31, 2004

   2.75 to 1

June 30, 2004 through December 31, 2004

   3.00 to 1

March 31, 2005 through the Termination Date

   3.25 to 1

 

46



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 5.3 Maintenance of Net Worth

 

The Borrower shall maintain at all times a Net Worth of not less than an amount
equal to the sum of (i) $350,000,000 plus (ii) 50% of Consolidated Net Income
(to the extent such amount is a positive number) for each Fiscal Quarter ending
after June 30, 2002.

 

Section 5.4 Capital Expenditures

 

(a) The Borrower shall not make or incur, or permit to be made or incurred,
Capital Expenditures during each of the Fiscal Years set forth below, in the
aggregate, in excess of the maximum amount set forth below for such Fiscal Year:

 

FISCAL YEAR

--------------------------------------------------------------------------------

  

MAXIMUM

CAPITAL

EXPENDITURES

--------------------------------------------------------------------------------

        2002

   $ 90,000,000

        2003

   $ 110,000,000

        2004

   $ 120,000,000

        2005

   $ 120,000,000

 

provided, however, that to the extent that actual Capital Expenditures for any
such Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to the carryover permitted by this proviso),
75% of the difference between said stated maximum amount and such actual Capital
Expenditures shall, in addition, be available for Capital Expenditures in the
next succeeding Fiscal Year.

 

(b) At any time a Permitted Acquisition is consummated, the relevant amount
determined in accordance with the preceding clause (a) in respect of the Fiscal
Year in which such acquisition is consummated shall be deemed automatically
adjusted on a prospective basis by increasing such amount by an amount equal to
the product of (i) an amount equal to 5% of the revenues of the business or
entity being acquired for the last twelve (12) months for which financial
statements are available prior to the date of consummation of such Permitted
Acquisition, and (ii) a fraction, the numerator of which is the number of days
remaining in the Fiscal Year during which the acquisition was consummated and
the denominator of which is 365 or 366, as the case may be. In respect of
subsequent Fiscal Years, the amount determined in accordance with the preceding
clause (a) shall be increased by the amount specified in clause (i) of the
preceding sentence.

 

ARTICLE VI

 

REPORTING COVENANTS

 

The Borrower agrees with the Issuers and the Administrative Agent to each of the
following, as long as any Obligation or any L/C Commitment remains outstanding
and, in each case, unless the Requisite Issuers otherwise consent in writing:

 

Section 6.1 Financial Statements

 

The Borrower shall furnish to the Administrative Agent (with sufficient copies
for each of the Issuers) each of the following:

 

(a) Quarterly Reports. Within 45 days after the end of each Fiscal Quarter of
each Fiscal Year, financial information regarding the Borrower and its
Subsidiaries consisting of Consolidated unaudited balance sheets as of the close
of such quarter and the related statements of income and cash flow for such
quarter and that portion of the Fiscal Year ending as of the close of such
quarter, setting forth in comparative form the figures for the corresponding
period in the prior year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting the Consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

 

47



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(b) Annual Reports. Within 90 days after the end of each Fiscal Year, financial
information regarding the Borrower and its Subsidiaries consisting of
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such year and related statements of income and
cash flows of the Borrower and its Subsidiaries for such Fiscal Year, all
prepared in conformity with GAAP and certified, in the case of such Consolidated
Financial Statements, without qualification as to the scope of the audit by the
Borrower’s Accountants, together with the report of such accounting firm stating
that (i) such Financial Statements fairly present the Consolidated financial
position of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which the Borrower’s Accountants shall concur and that shall have
been disclosed in the notes to the Financial Statements) and (ii) the
examination by the Borrower’s Accountants in connection with such Consolidated
Financial Statements has been made in accordance with generally accepted
auditing standards.

 

(c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Borrower (each, a “Compliance Certificate”) (i) showing in
reasonable detail the calculations used in determining the Leverage Ratio (for
purposes of determining the Applicable Unused Commitment Fee Rate) and
demonstrating compliance with each of the financial covenants contained in
Article V (Financial Covenants) that is tested on a quarterly basis, (ii)
stating that no Default or Event of Default has occurred and is continuing or,
if a Default or an Event of Default has occurred and is continuing, stating the
nature thereof and the action that the Borrower proposes to take with respect
thereto and (iii) setting forth, with respect to each Foreign Subsidiary, (i)
the aggregate amount available, (ii) the aggregate amount of commitments, if
any, and (iii) the aggregate principal amount outstanding under all Foreign
Credit Lines as of such date;.

 

(d) Corporate Chart and Other Collateral Updates. To the extent that there has
been any change in the following requested information since the date of the
last delivery of the same by the Borrower, or as otherwise requested by the
Administrative Agent, on or before each date on or before which Financial
Statements are required to be delivered pursuant to clause (a) or (b) above, (i)
a corporate organizational chart or other equivalent document, current as of the
date of receipt of such chart by the Administrative Agent and, if later, such
date for the delivery of Financial Statements, in form and substance reasonably
acceptable to the Administrative Agent and certified as true, correct and
complete by a Responsible Officer of the Borrower, setting forth, for the
Borrower and for each Subsidiary Guarantor that is subject to Section 7.11
(Additional Collateral and Guaranties), (A) the full legal name of such Person
(and any trade name, fictitious name or other name such Person may have had or
operated under), (B) the jurisdiction of organization and organizational number
(if any) of such Person, (C) the location of such Person’s chief executive
office (or sole place of business) and (D) the number of shares of each class of
such Person’s Stock authorized (if applicable), the number outstanding as of the
date of delivery, and the number and percentage of the outstanding shares of
each such class owned (directly or indirectly) by any Credit Party and (ii) a
certificate of a Responsible Officer of the Borrower in form and

 

48



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

substance satisfactory to the Administrative Agent that all certificates,
statements, updates and other documents (including updated schedules) required
to be delivered pursuant to the Pledge and Security Agreements by any Credit
Party in the preceding Fiscal Quarter have been delivered thereunder. The
reporting requirements set forth in this clause (d) are in addition to, and are
not intended to and shall not replace, relax or otherwise modify, any obligation
of any Credit Party under any Credit Document (including other notice or
reporting requirements). Compliance with the reporting obligations in this
clause (d) shall not, by itself, operate to update any Schedule hereto or any
schedule to any other Credit Document and shall not cure, or otherwise modify in
any way, any failure to comply with any covenant, or any breach of any
representation or warranty, contained in any Credit Document or any other
Default or Event of Default.

 

(e) Business Plan. Not later than 60 days after the beginning of each Fiscal
Year, (i) the annual business plan of the Borrower for such Fiscal Year approved
by the Board of Directors of the Borrower, (ii) forecasts prepared by management
of the Borrower for each of the succeeding Fiscal Years through the Fiscal Year
in which the Scheduled Termination Date is scheduled to occur, including, in
each instance described in clause (ii) above, (x) a projected year-end
Consolidated balance sheet and income statement and statement of cash flows and
(y) a statement of all of the material assumptions on which such forecasts are
based, and (iii) the year-end estimate of the Borrower’s reserves for
Environmental Liabilities and Costs. All such information shall be prepared in a
format similar to the format required for the preparation of financial
statements in accordance with GAAP.

 

(f) Management Letters, Etc. Within five Business Days after receipt thereof by
any Credit Party, copies of each management letter, exception report or similar
letter or report received by such Credit Party from its independent certified
public accountants (including the Borrower’s Accountants).

 

(g) Intercompany Loan Balances. Together with each delivery of any financial
statement pursuant to clause (a) above, a summary of the outstanding balance of
all intercompany Indebtedness as of the last day of the fiscal quarter covered
by such financial statement, certified by a Responsible Officer.

 

(h) Consolidated Net Tangible Assets. Concurrently with the delivery of any
financial statements as at the end of any fiscal period pursuant to clauses (a)
or (b) above of this Section 6.1, a calculation, which calculation shall be
certified by a Responsible Officer of the Borrower, of “Consolidated Net
Tangible Assets” under and as defined in (x) each of the indentures governing
the Existing Public Debt and (y) the Indenture, setting forth the aggregate
amount of the Secured Obligations that may be secured by property of the
Borrower and its Subsidiaries without requiring that such security be shared
equally and ratably with the security issued under such indentures and the
Indenture.

 

Section 6.2 Default Notices

 

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Credit Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect or having any reasonable likelihood of causing or resulting in a Material
Adverse Change, the Borrower shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

 

49



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 6.3 Litigation

 

Promptly after the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator, affecting the Borrower or any of its Subsidiaries that (i) seeks
injunctive or similar relief that, if granted, would be reasonably likely to
have a Material Adverse Effect or (ii) in the reasonable judgment of the
Borrower or such Subsidiary, exposes the Borrower or such Subsidiary to
liability that, if adversely determined, would be reasonably likely to have a
Material Adverse Effect.

 

Section 6.4 Asset Sales

 

At least five (5) Business Days prior to any Asset Sale permitted by Section
8.4(h) (Sale of Assets) anticipated to generate in excess of $5,000,000 (or its
Dollar Equivalent) in Net Cash Proceeds, the Borrower shall send the
Administrative Agent a notice (a) describing such Asset Sale or the nature and
material terms and conditions of such transaction and (b) stating the estimated
Net Cash Proceeds anticipated to be received by the Borrower or any of its
Subsidiaries.

 

Section 6.5 Notices under Credit Agreement, Indentures and Senior Secured Notes

 

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, the Credit Agreement, the
Indenture, the Senior Secured Notes or any indenture governing the Existing
Public Debt.

 

Section 6.6 SEC Filings; Press Releases

 

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies, electronic or otherwise, of (a) all reports that
the Borrower sends to its security holders generally, (b) all reports and
registration statements that the Borrower or any of its Subsidiaries files with
the SEC or any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., (c) all press releases and (d) all
other statements concerning material changes or developments in the business of
such Credit Party made available by any Credit Party to the public or any other
creditor.

 

Section 6.7 Labor Relations

 

Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Borrower or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, and (b) any Worker Adjustment and Retraining Notification Act
or related liability incurred with respect to the closing of any plant or other
facility of any such Person.

 

Section 6.8 Tax Returns

 

Upon the request of any Issuer, through the Administrative Agent, the Borrower
shall provide copies of all federal, state, local and foreign tax returns and
reports filed by the Borrower or any of its Subsidiaries in respect of taxes
measured by income (excluding sales, use and like taxes).

 

50



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 6.9 Insurance

 

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrower shall furnish the Administrative Agent (in sufficient
copies for each of the Issuers) with (a) a report in form and substance
satisfactory to the Administrative Agent and the Issuers outlining all material
insurance coverage maintained as of the date of such report by the Borrower and
its Subsidiaries and the duration of such coverage and (b) a certificate of a
Responsible Officer of the Borrower stating that all premiums then due and
payable with respect to such coverage have been paid and confirming that the
Administrative Agent and the Collateral Trustee has been named, to the extent
required by the Credit Documents, as loss payee or additional insured, as
applicable.

 

Section 6.10 ERISA Matters

 

The Borrower shall furnish the Administrative Agent (with sufficient copies for
each of the Issuers) each of the following:

 

(a) promptly and in any event within 30 days after the Borrower, any of its
Subsidiaries or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, written notice describing such event;

 

(b) promptly and in any event within 10 days after the Borrower, any of its
Subsidiaries or any ERISA Affiliate knows or has reason to know that a request
for a minimum funding waiver under Section 412 of the Code has been filed with
respect to any Title IV Plan or Multiemployer Plan, a written statement of a
Responsible Officer of the Borrower describing such ERISA Event or waiver
request and the action, if any, the Borrower, its Subsidiaries and ERISA
Affiliates propose to take with respect thereto and a copy of any notice filed
with the PBGC or the IRS pertaining thereto; and

 

(c) simultaneously with the date that the Borrower, any of its Subsidiaries or
any ERISA Affiliate files a notice of intent to terminate any Title IV Plan, if
such termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, a copy of each notice.

 

Section 6.11 Environmental Matters

 

(a) The Borrower shall provide the Administrative Agent promptly and in any
event within 10 days after the Borrower or any Subsidiary obtains knowledge of
any of the following, written notice of each of the following (but only to the
extent that any of the following is reasonably likely to result in any
unbudgeted Environmental Liabilities and Costs to the Borrower or any of its
Subsidiaries in excess of $2,500,000):

 

(i) that any Credit Party is or may be liable to any Person as a result of a
Release or threatened Release, notice or knowledge of a violation of or
potential liability under Environmental Law, or the commencement of any judicial
or administrative proceeding or investigation alleging a violation of or
liability under any Environmental Law that could result in the Borrower
incurring material unbudgeted Environmental Liabilities and Costs in any Fiscal
Year;

 

(ii) the receipt by any Credit Party of notification that any real or personal
property of such Credit Party is or is reasonably likely to be subject to any
Environmental Lien; and

 

51



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(iii) any action by any Credit Party or any of its Subsidiaries or any change in
Environmental Laws that, in the aggregate, have a reasonable likelihood of
requiring the Credit Parties to obtain additional material Environmental Permits
or make additional capital improvements to obtain compliance with Environmental
Laws that, in the aggregate, would subject the Credit Parties to material
unbudgeted Environmental Liabilities and Costs in any Fiscal Year.

 

(b) Upon written request by the Administrative Agent, the Borrower shall provide
a report providing an update of the status of any environmental, health or
safety compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement or in the Borrower’s SEC filings or if the
Administrative Agent reasonably believes that there exists undisclosed
conditions that could result in any Credit Party incurring material unbudgeted
Environmental Liabilities and Costs; provided that the Administrative Agent
shall make such request no more often than annually absent a continuing Event of
Default.

 

(c) The Borrower shall provide notice to the Administrative Agent of any
adjustment to the year-end estimate of the Borrower’s reserves for Environmental
Liabilities and Costs provided pursuant to Section 6.1(e)(iii) that at any time
reflects, in the aggregate, an increase of ten percent (10%) or more in the
Borrower’s previous reserves for Environmental Liabilities and Costs.

 

Section 6.12 Other Information

 

The Borrower shall provide the Administrative Agent with such other information
respecting the business, properties, condition, financial or otherwise, or
operations of the Borrower or any of its Subsidiaries as the Administrative
Agent or any Issuer through the Administrative Agent may from time to time
reasonably request.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees with the Issuers and the Administrative Agent to each of the
following, as long as any Obligation or any L/C Commitment remains outstanding
and, in each case, unless the Requisite Issuers otherwise consent in writing:

 

Section 7.1 Preservation of Corporate Existence, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, preserve and
maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections8.3 (Investments),8.4 (Sale of Assets) and 8.7
(Restriction on Fundamental Changes; Permitted Acquisitions).

 

Section 7.2 Compliance with Laws, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, comply with all
applicable Requirements of Law, Contractual Obligations and Permits, including
ERISA and environmental laws, except where the failure so to comply would not,
in the aggregate, be reasonably likely to have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 7.3 Conduct of Business

 

The Borrower shall, and shall cause each of its Subsidiaries to, (a) conduct its
business in the ordinary course consistent with past practice and (b) use its
reasonable efforts, in the ordinary course and consistent with past practice, to
preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with the Borrower or
any of its Subsidiaries, except in each case where the failure to comply with
the covenants in each of clauses (a) and (b) above would not, in the aggregate,
be reasonably likely to have a Material Adverse Effect.

 

Section 7.4 Payment of Taxes, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Borrower or the appropriate Subsidiary in
conformity with GAAP.

 

Section 7.5 Maintenance of Insurance

 

The Borrower shall (a) maintain for, itself, and cause to be maintained for each
of its Subsidiaries, insurance with responsible and reputable insurance
companies or associations in such amounts (subject to customary retentions and
deductibles) and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates and, in any event, all insurance
required by any Collateral Documents and (b) cause all such insurance with
respect to the Borrower and its Domestic Subsidiaries to name the Administrative
Agent and the Collateral Trustee on behalf of the Secured Parties as additional
insured or loss payee, as appropriate, and to provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after 30 days’ written notice thereof to the Administrative Agent and the
Collateral Trustee.

 

Section 7.6 Access

 

The Borrower shall from time to time permit the Administrative Agent and the
Issuers, or any agents or representatives thereof, within two Business Days
after written notification of the same (except that during the continuance of an
Event of Default, no such notice shall be required) to (a) examine and make
copies of and abstracts from the records and books of account of the Borrower
and each of its Subsidiaries, (b) visit the properties of the Borrower and each
of its Subsidiaries, (c) discuss the affairs, finances and accounts of the
Borrower and each of its Subsidiaries with any of their respective officers or
directors and (d) communicate directly with any of its certified public
accountants (including the Borrower’s Accountants). The Borrower shall authorize
its certified public accountants (including the Borrower’s Accountants) to
disclose to the Administrative Agent or any Issuer any and all financial
statements and other information of any kind, as the Administrative Agent or any
Issuer reasonably requests from the Borrower and that such accountants may have
with respect to the business, financial condition, results of operations or
other affairs of the Borrower or any of its Subsidiaries.

 

Section 7.7 Keeping of Books

 

The Borrower shall, and shall cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made in
conformity with GAAP of all financial transactions and the assets and business
of the Borrower and each such Subsidiary.

 

53



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 7.8 Maintenance of Properties, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, maintain and
preserve (a) in good working order and condition all of its properties necessary
in the conduct of its business, (b) all rights, permits, licenses, approvals and
privileges (including all Permits) used or useful or necessary in the conduct of
its business and (c) all registered patents, trademarks, trade names, copyrights
and service marks with respect to its business, except where failure to so
maintain and preserve the items set forth in clauses (a), (b) and (c) above
would not, in the aggregate, be reasonably likely to have a Material Adverse
Effect.

 

Section 7.9 Application of Proceeds

 

The Borrower shall use the entire amount of the proceeds of the L/C Facility as
provided in Section 4.13(Use of Proceeds).

 

Section 7.10 Environmental

 

The Borrower shall, and shall cause all of its Subsidiaries to, comply in all
material respects with Environmental Laws and, without limiting the foregoing,
the Borrower shall, at its sole cost and expense, upon receipt of any
notification or otherwise obtaining knowledge of any Release or other event that
has any reasonable likelihood of the Borrower and its Subsidiaries incurring
material Environmental Liabilities and Costs, (a) conduct or pay for consultants
to conduct, such tests or assessments of environmental conditions at such
operations or properties as the Borrower deems appropriate under the
circumstances and (b) take such Remedial Action and undertake such investigation
or other action as required by Environmental Laws or as any Governmental
Authority requires or as is appropriate and consistent with good business
practice to address the Release or event and otherwise ensure compliance with
Environmental Laws.

 

Section 7.11 Additional Collateral and Guaranties

 

To the extent not delivered to the Administrative Agent on or before the Closing
Date, the Borrower agrees to do promptly each of the following:

 

(a) execute and deliver, and cause its Subsidiaries to execute and deliver, to
the Administrative Agent such supplements, amendments and joinders to the
Collateral Documents (or, in the case of any Subsidiary of the Borrower that is
not a Domestic Subsidiary, foreign pledges and security agreements) as the
Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in the Stock and Stock Equivalents and other debt Securities
of any Credit Party or Subsidiary thereof that are owned by such Credit Party or
such Subsidiary and requested to be pledged by the Administrative Agent;
provided, however, that, unless otherwise agreed by the Borrower and the
Administrative Agent, in no event shall such Credit Party or such Subsidiary be
required to pledge in excess of 65% of the outstanding Voting Stock of any
direct Subsidiary of any Borrower or Guarantor that is a Foreign Subsidiary
(other than a Foreign Subsidiary that is a Foreign Borrower) or, unless such
Stock is otherwise held by the Borrower or any other Guarantor, any of the Stock
of any Subsidiary of such direct Subsidiary; and provided, further, that, unless
otherwise agreed by the Borrower and the Administrative Agent, in no event shall
FMC Wyoming or any Subsidiary of any Credit Party that is not a Domestic
Subsidiary be required to guaranty the payment of the Obligations or grant a
security interest in any of its assets to secure the Secured Obligations;

 

54



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(b) deliver to the Administrative Agent the certificates (if any) representing
such Stock and Stock Equivalents and other debt Securities, together with (i) in
the case of such certificated Stock and Stock Equivalents, undated stock powers
endorsed in blank and (ii) in the case of such certificated debt Securities,
endorsed in blank, in each case executed and delivered by a Responsible Officer
of such Credit Party or such Subsidiary thereof, as the case may be;

 

(c) in the case of any Wholly-Owned Subsidiary of any Credit Party that is a
Domestic Subsidiary, cause such Wholly-Owned Subsidiary (i) to execute a
supplement, amendment or joinder or otherwise become a party to the U.S.
Subsidiary Guaranty and the applicable Collateral Documents and (ii) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected security interest in the Collateral
described in the Collateral Documents with respect to such Wholly-Owned
Subsidiary, including the filing of UCC financing statements in such
jurisdictions as may be required by the Collateral Documents or by law or as may
be reasonably requested by the Administrative Agent and compliance with Section
7.13 (Real Property); and

 

(d) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Agent.

 

Section 7.12 Non-Guarantor Subsidiaries

 

The Borrower shall require each Non-Guarantor Subsidiary, upon the receipt by
such Non-Guarantor Subsidiary of any Net Cash Proceeds on account of any Asset
Sale (other than as specified in clauses (a) through (g) of Section 8.4) in
excess of $5,000,000 in the aggregate for all Asset Sales, to make a payment,
dividend or other distribution to the Borrower or any Guarantor in the amount of
such Net Cash Proceeds, but only to the extent (in the case of any Net Cash
Proceeds received by any Foreign Subsidiary) such payment, dividend or
distribution does not, in the reasonable judgment of the Borrower or such
Guarantor, as the case may be, cause materially adverse tax consequences to the
Borrower or the Guarantor that is the recipient thereof.

 

Section 7.13 Real Property

 

(a) If, at any time, any Domestic Subsidiary acquires a fee interest in any
Material Real Property;

 

(i) at least 20 days prior to the closing of such acquisition, the Borrower
shall provide the Administrative Agent written notice thereof; and

 

(ii) the Borrower shall cause the applicable Subsidiary to promptly execute,
deliver and record a first priority Mortgage (subject to Liens permitted under
this Agreement) in favor of the Administrative Agent or the Collateral Trustee,
as applicable, on behalf and for the ratable benefit of the Secured Parties
covering such Real Property (subordinate only to such Liens as are permitted
hereunder), in form and substance reasonably satisfactory to the Administrative
Agent, and provide the Administrative Agent with a Mortgagee’s Title Insurance
Policy covering such Material Real Property in an amount equal to the purchase
price of such Material Real Property, a current ALTA survey thereof, if
available, local counsel opinions with respect thereto and such other
agreements, documents and instruments as the Administrative Agent deems
necessary or reasonably advisable, the same to be in form and substance
satisfactory to the Administrative Agent and to be subject only to Liens
permitted under Section 8.2.

 

55



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 7.14 Restricted Cash Collateral Account

 

The Borrower shall, promptly after receipt of any funds previously withdrawn
from the Restricted Cash Collateral Account that were used to collateralize any
obligation described in the definition of Restricted Cash Collateral Account,
deposit such funds in the Restricted Cash Collateral Account.

 

Section 7.15 Letters of Credit

 

Within twenty-one (21) days following the Closing Date and at all times
thereafter, the aggregate L/C Outstandings shall be equal to at least ninety
percent (90%) of the Total L/C Commitment.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Borrower agrees with the Issuers and the Administrative Agent to each of the
following, as long as any Obligation or any L/C Commitment remains outstanding
and, in each case, unless the Requisite Issuers otherwise consent in writing:

 

Section 8.1 Indebtedness

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following:

 

(a) the Secured Obligations;

 

(b) the Existing Indebtedness;

 

(c) the Foreign Credit Lines; provided that, at any time, the sum of (I) the
aggregate amount of commitments under the Foreign Credit Lines and (ii) the
aggregate principal amount outstanding under all uncommitted Foreign Credit
Lines shall not exceed $180,000,000; and provided further, that the aggregate
amount of Permitted Vendor Indebtedness shall not exceed the amount set forth on
Schedule VI at any time;

 

(d) Guaranty Obligations incurred by the Borrower or any Guarantor in respect of
Indebtedness of the Borrower or any Guarantor that is permitted by this Section
8.1;

 

(e) Capital Lease Obligations and purchase money Indebtedness incurred by the
Borrower or a Subsidiary of the Borrower to finance the acquisition of fixed
assets; provided, however, that the Capital Expenditure related thereto is
otherwise permitted by Section 5.4 (Capital Expenditures) and that the aggregate
outstanding principal amount of all such Capital Lease Obligations and purchase
money Indebtedness shall not exceed $25,000,000 at any time;

 

(f) Indebtedness arising from intercompany loans (i) from the Borrower to any
Guarantor, (ii) from any Guarantor to the Borrower or any other Guarantor, (iii)
from the Borrower or any Guarantor to any Non-Guarantor Subsidiary, (iv) from
any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary and (v) from
a Non-Guarantor Subsidiary to the Borrower or a Subsidiary Guarantor; provided,
however, that, with respect to clause (iii), (A) the Investment in the
intercompany loan to such Subsidiary is permitted under Section 8.3
(Investments), (B) all such intercompany loans

 

56



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

shall not exceed an amount greater than $50,000,000 in the aggregate and (C) the
Administrative Agent shall be granted a Lien on any such intercompany loans to
the extent the granting of such Lien is not prohibited by applicable local law;
provided further, however, that each such intercompany loan referred to in
clause (iii) shall be evidenced by an intercompany note and (A) to the extent
requested by the Administrative Agent, the Administrative Agent shall have a
perfected security interest in such intercompany note and any related
intercompany guaranties and (B) no Event of Default has occurred and is
continuing at the time such Indebtedness is incurred or would result therefrom;

 

(g) Indebtedness arising under any performance or surety bond entered into in
the ordinary course of business;

 

(h) Indebtedness of a Non-Guarantor Subsidiary in the form of overdraft or other
cash management lines, factoring arrangements or other similar obligations;

 

(i) Hedging Contracts in the ordinary course of the Borrower’s or a Subsidiary
of the Borrower’s business;

 

(j) Indebtedness under the Senior Secured Notes;

 

(k) Indebtedness not otherwise permitted under this Section 8.1; provided,
however, that the aggregate principal amount of all such Indebtedness shall not
exceed $25,000,000 at any time; and provided, further, however, that if such
Indebtedness is secured, the Liens in connection therewith (i) shall not exist
on any of the Collateral and (ii) shall be permitted by Section 8.2; and

 

(l) Renewals, extensions, refinancings and refundings of Indebtedness permitted
by clauses (b), (c) or (i) above or this clause (l); provided, however, that any
such renewal, extension, refinancing or refunding is in an aggregate principal
amount not greater than the principal amount of, and is on terms no less
favorable to, the Borrower or the applicable Subsidiary, including as to
weighted average maturity, than the Indebtedness being renewed, extended,
refinanced or refunded (a “Permitted Refinancing”). Notwithstanding anything to
the contrary herein, “Permitted Refinancing” shall also include a one-time
extension of the Revolving Credit Facility; provided that the final maturity
date thereof is a date on or subsequent to the Term Loan Maturity Date (as such
term is defined in the Credit Agreement).

 

Section 8.2 Liens, Etc.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, create
or suffer to exist, any Lien upon or with respect to any of their respective
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, except
for the following:

 

(a) Liens created pursuant to the Credit Documents;

 

(b) Liens existing on the date of this Agreement and disclosed on Schedule 8.2
(Existing Liens);

 

(c) Customary Permitted Liens of the Borrower and the Borrower’s Subsidiaries;

 

(d) purchase money Liens granted by the Borrower or any Subsidiary of the
Borrower (including Liens arising pursuant to Capital Leases and purchase money
mortgages or security interests securing Indebtedness representing or financing
the purchase price of equipment (or

 

57



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

improvements to existing equipment) acquired by the Borrower or any Subsidiary
of the Borrower) securing Indebtedness permitted under Section 8.1(e)
(Indebtedness) and limited in each case to the property purchased with the
proceeds of such purchase money Indebtedness or subject to such Capital Lease;

 

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b) or (d) above or this
clause (e) without any change in the assets subject to such Lien and to the
extent such renewal, extension, refinancing or refunding is permitted by Section
8.1 (Indebtedness);

 

(f) Liens in favor of lessors securing operating leases permitted hereunder;

 

(g) Liens on any tangible or intangible asset or property of a Foreign
Subsidiary securing the Foreign Credit Lines of such Foreign Subsidiary or a
Permitted Refinancing thereof or securing Indebtedness permitted by Section
8.1(f);

 

(h) Liens in respect of the Senior Secured Notes and the Existing Public Debt to
the extent provided in the Collateral Documents;

 

(i) Liens in respect of the Credit Agreement;

 

(j) Liens on funds permitted to be withdrawn from the Restricted Cash Collateral
Account by the terms of the Restricted Cash Collateral Account Agreement; and

 

(k) Liens on assets that are not Collateral and that are not otherwise permitted
by the foregoing clauses of this Section 8.2 securing obligations or other
liabilities of any Subsidiary; provided, however, that the aggregate outstanding
amount of all such obligations and liabilities shall not exceed $25,000,000 at
any time.

 

Section 8.3 Investments

 

The Borrower shall not, nor shall it permit any of its Subsidiaries to, directly
or indirectly make or maintain any Investment except for the following:

 

(a) Investments existing on the date of this Agreement and disclosed on Schedule
8.3 (Existing Investments);

 

(b) Investments in cash and Cash Equivalents held in a Deposit Account or a
Control Account with respect to which the Administrative Agent for the benefit
of the Secured Parties has a first priority perfected Lien (subject to Liens
permitted under this Agreement);

 

(c) Investments in accounts, payment intangibles and chattel paper (each as
defined in the UCC), notes receivable and similar items arising or acquired in
the ordinary course of business consistent with the past practice of the
Borrower and its Subsidiaries;

 

(d) Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business;

 

(e) Investments by (i) the Borrower in any Guarantor or by any Guarantor in the
Borrower or any other Guarantor, (ii) the Borrower or any Guarantor in
connection with a Permitted Acquisition, (iii) a Non-Guarantor Subsidiary in the
Borrower or any other Subsidiary of the Borrower or

 

58



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(iv) the Borrower or any Guarantor in a Non-Guarantor Subsidiary; provided,
however, that with respect to the Investments referred to in clause (iv) above,
such Investments (A) shall be in the form of intercompany loans and (B) shall be
permitted by Section 8.1; provided further, however, that (i) to the extent
requested by the Administrative Agent, the Administrative Agent has a perfected
security interest in the intercompany note evidencing such intercompany loan and
any related intercompany guaranties and (ii) no Event of Default has occurred
and is continuing at the time such Investment is made or would result therefrom;

 

(f) loans or advances to employees of the Borrower or any of its Subsidiaries in
the ordinary course of business as presently conducted other than any loans or
advances to any director or executive officer (or equivalent thereof) that would
be in violation of Section 402 of the Sarbanes-Oxley Act; provided, however,
that the aggregate principal amount of all such loans and advances shall not
exceed $2,000,000 at any time;

 

(g) Investments constituting Guaranty Obligations permitted by Section 8.1
(Indebtedness);

 

(h) Investments consisting of payments on guarantees constituting Permitted
Vendor Indebtedness;

 

(i) Investments not otherwise permitted hereby; provided, however, that the
aggregate outstanding amount of all such Investments shall not exceed
$25,000,000 at any time;

 

(j) Investments by the Borrower or any Guarantor in a Non-Guarantor Subsidiary
to the extent such Investments are required in order to comply with “thin
capitalization” rules of the Code, the capitalization regulations of any other
jurisdiction, exchange control regulations or any similar applicable law;
provided that all such Investments for which the Borrower or such Guarantor
shall not have received payment of an equivalent amount directly or indirectly
within 45 days of such Investment shall not, at any time, exceed an aggregate
amount equal to $25,000,000;

 

(k) Investments constituting (A) the Astaris Power Payments and (B) the Astaris
Secured Payments; and

 

(l) Investments constituting loans and advances to customers and suppliers of
the Borrower and its Subsidiaries made in the ordinary course of business and
consistent with past practice and in an aggregate amount not to exceed
$5,000,000 at any time.

 

Section 8.4 Sale of Assets

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, wind
up, liquidate or dissolve its affairs, or sell, convey, transfer, lease
(including in a sale and leaseback transaction) or otherwise dispose of, all or
any part of their respective assets or any interest therein (including the sale
or factoring at maturity or collection of any accounts) to any Person, or permit
or suffer any other Person to acquire any interest in any of their respective
assets or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Stock or Stock Equivalent (any such disposition being an “Asset
Sale”), in each case whether domestic or foreign, except for the following:

 

(a) the sale or disposition of inventory in the ordinary course of business;

 

(b) the sale or disposition of equipment that has become obsolete or is replaced
in the ordinary course of business; provided, however, that, other than in
respect of the sale of the Pocatello

 

59



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Equipment, the aggregate Fair Market Value of all such equipment disposed of in
any Fiscal Year shall not exceed $5,000,000; and provided further, however, that
the proceeds from any sale in respect of the Pocatello Equipment shall be used
solely to fund obligations in respect of required Remedial Action;

 

(c) the lease or sublease of real property not constituting a sale and
leaseback, to the extent not otherwise prohibited by this Agreement;

 

(d) assignments and licenses of intellectual property of the Borrower and its
Subsidiaries in the ordinary course of business;

 

(e) any Like Kind Exchange;

 

(f) any transfer of assets by the Borrower or any of its Subsidiaries as
consideration for an Investment permitted by Section 8.3;

 

(g) any Asset Sale to the Borrower or any Guarantor (other than any Principal
Property (as defined in the indentures governing the Existing Public Debt)); and

 

(h) as long as no Default or Event of Default is continuing or would result
therefrom, any other Asset Sale for Fair Market Value, payable in cash upon such
sale; provided, however, that with respect to any such Asset Sale pursuant to
this clause (h), all Net Cash Proceeds of such Asset Sale are applied as set
forth in, and to the extent required by, Section 2.3 (Mandatory Cash
Collateralization/Prepayments).

 

Section 8.5 Restricted Payments

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment except for the following:

 

(a) Restricted Payments by any Subsidiary of the Borrower to the Borrower or any
Guarantor;

 

(b) (i) dividends payable to the Borrower’s or any of its Subsidiary’s joint
venture partners on a pro rata basis in accordance with their respective equity
interests and (ii) dividends payable to the Borrower’s joint venture partners in
respect of FMC Wyoming; provided that the Borrower shall have received the share
of dividends payable to it in accordance with the terms of the FMC Wyoming
Agreement;

 

(c) dividends and distributions declared and paid on the common Stock of the
Borrower and payable only in common Stock of the Borrower;

 

(d) Restricted Payments in the form of purchases of Stock of a Subsidiary of the
Borrower to the extent permitted by Section 8.3(i); and

 

(e) repurchases of Stock of the Borrower resulting from the cashless exercise of
stock options in accordance with the provisions of stock option plans maintained
by the Borrower and/or in connection with the contribution of Stock to employee
benefit plans maintained by the Borrower.

 

60



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 8.6 Prepayment and Cancellation of Indebtedness

 

(a) The Borrower shall not, and shall not permit any of its Subsidiaries to,
cancel any claim or Indebtedness owed to any of them except in the ordinary
course of business consistent with past practice.

 

(b) The Borrower shall not, and shall not permit any of its Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, including the Senior Secured Notes;
provided, however, that the Borrower may (i) prepay the Obligations in
accordance with the terms of this Agreement, (ii) make regularly scheduled or
otherwise required repayments, repurchases or redemptions of Existing
Indebtedness, (iii) prepay Indebtedness under the Existing Credit Agreements and
the Securitization Facility with the proceeds of the initial Borrowings
hereunder, (iv) prepay any Indebtedness payable to the Borrower by any of its
Subsidiaries, (v) renew, extend, refinance and refund Indebtedness, so long as
such renewal, extension, refinancing or refunding is permitted under Section
8.1(l) (Indebtedness), (vi) redeem, repurchase or otherwise satisfy any Existing
Public Debt maturing prior to December 31, 2003, (vii) consummate the exchange
offer for the Senior Secured Notes issued on the Closing Date in accordance with
the registration rights agreement dated the Closing Date among the Borrower and
the initial purchasers of the Senior Secured Notes and (viii) prepay the
obligations under the Credit Agreement in accordance with the terms thereof.

 

Section 8.7 Restriction on Fundamental Changes; Permitted Acquisitions

 

Except in connection with a Permitted Acquisition, the Borrower shall not, and
shall not permit any of its Subsidiaries to, (a) merge with any Person other
than the Borrower or a Guarantor, (b) consolidate with any Person, (c) acquire
all or substantially all of the Stock or Stock Equivalents of any Person, (d)
acquire all or substantially all of the assets of any Person or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any Person, (e) enter into any joint venture or
partnership with any Person or (f) acquire or create any Subsidiary unless,
after giving effect to such creation or acquisition, such Subsidiary is a
Wholly-Owned Subsidiary of the Borrower, the Borrower is in compliance with
Section 7.11 (Additional Collateral and Guaranties) and the Investment in such
Subsidiary is permitted under Section 8.3(c) (Investments).

 

Section 8.8 Change in Nature of Business

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, make
any material change in the nature or conduct of FMC’s Business, whether in
connection with a Permitted Acquisition or otherwise.

 

Section 8.9 Transactions with Affiliates

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, except
as otherwise expressly permitted herein, do any of the following: (a) make any
Investment in an Affiliate of the Borrower that is not a Subsidiary of the
Borrower, (b) transfer, sell, lease, assign or otherwise dispose of any asset to
any Affiliate of the Borrower that is not a Subsidiary of the Borrower, (c)
merge into or consolidate with or purchase or acquire assets from any Affiliate
of the Borrower that is not a Subsidiary of the Borrower, (d) repay any
Indebtedness to any Affiliate of the Borrower that is not a Subsidiary of the
Borrower or (e) enter into any other transaction directly or indirectly with or
for the benefit of any Affiliate of the Borrower that is not a Guarantor
(including guaranties and assumptions of obligations of any such Affiliate),
except for (i) payments under contracts existing as of the Closing Date and
transactions in the ordinary course of business, in each case on a basis no less
favorable to the Borrower or such

 

61



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Guarantor as would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate, including with respect to the payment of management
fees to such Affiliate, and (ii) the payment of salaries and other director or
employee compensation to officers or directors of the Borrower or any of its
Subsidiaries commensurate with current compensation levels (including increases
consistent with customary policies and practices), customary advances and
indemnities provided to directors and officers and arrangements relating to the
foregoing.

 

Section 8.10 Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge

 

Except as set forth on Schedule 8.10 and in the Credit Documents, the Indenture
and any agreements governing Existing Indebtedness and the Foreign Credit Lines,
and pursuant to purchase money Indebtedness or Capital Lease Obligations
permitted by Section 8.1(b), (c) or (e) (which, in the case of clause (e),
prohibition or limitation shall only be effective against the assets financed
thereby), and any Permitted Refinancing, the Borrower shall not, and shall not
permit any of its Subsidiaries to, (a) agree to enter into or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of such Subsidiary to pay dividends or make any other distribution or
transfer of funds or assets or make loans or advances to or other Investments
in, or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower or (b) enter into or suffer to exist or become effective any agreement
prohibiting or limiting the ability of the Borrower or any Subsidiary to create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, to secure the Obligations,
including any agreement requiring any other Indebtedness or Contractual
Obligation to be equally and ratably secured with the Obligations.

 

Section 8.11 Modification of Constituent Documents

 

The Borrower shall not, nor shall it permit any of its Subsidiaries to, change
its capital structure (including in the terms of its outstanding Stock) or
otherwise amend its Constituent Documents, except for changes and amendments
that would not reasonably be expected to have a Material Adverse Effect.

 

Section 8.12 Accounting Changes; Fiscal Year

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, change
its (a) accounting treatment and reporting practices or tax reporting treatment,
except as required or permitted by GAAP, or (b) Fiscal Year.

 

Section 8.13 Margin Regulations

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, use all
or any portion of the proceeds of any credit extended hereunder to purchase or
carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) in contravention of Regulation U of the Federal Reserve Board.

 

Section 8.14 Operating Leases; Sale/Leasebacks

 

(a) The Borrower shall not, and shall not permit any of its Subsidiaries to,
become or remain liable as lessee or guarantor or other surety with respect to
any operating lease, unless the aggregate amount of all rents paid or accrued
under all such operating leases shall not exceed $25,000,000 in any Fiscal Year.

 

62



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(b) The Borrower shall not, and shall not permit any of its Subsidiaries to,
enter into any sale and leaseback transaction if, after giving effect to such
sale and leaseback transaction, the aggregate Fair Market Value of all
properties covered by sale and leaseback transactions would exceed $50,000,000.

 

Section 8.15 No Speculative Transactions

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any Hedging Contract solely for speculative purposes or other than for the
purpose of hedging risks associated with the businesses of the Borrower and its
Subsidiaries, as done in the ordinary course of such businesses.

 

Section 8.16 Compliance with ERISA

 

The Borrower shall not cause or permit to occur, and shall not permit any of its
Subsidiaries or ERISA Affiliates to cause or permit to occur, (a) an event that
could result in the imposition of a Lien under Section 412 of the Code or
Section 302 or 4068 of ERISA or (b) ERISA Events that would have a Material
Adverse Effect in the aggregate.

 

Section 8.17 Transfer of Principal Properties

 

The Borrower shall not transfer to any of its Subsidiaries any Principal
Property (as such term is defined in the indentures governing the Existing
Public Debt) until after the Borrower shall have provided sufficient
documentation to the Administrative Agent and/or Collateral Trustee, as
applicable, and taken all necessary actions with respect to such Principal
Property in order to preserve the Lien on and security interest in such
Principal Property in favor of the Administrative Agent and/or Collateral
Trustee, as applicable, and the relative priority of such Lien.

 

Section 8.18 Debt Reserve Collateral Account and Restricted Cash Collateral
Account

 

The Borrower shall not withdraw funds from (i) the Debt Reserve Collateral
Account except for the purposes set forth in the Debt Reserve Collateral Account
Agreement, and (ii) the Restricted Cash Collateral Account except for the
purposes set forth in the Restricted Cash Collateral Account Agreement.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1 Events of Default

 

Each of the following events shall be an Event of Default:

 

(a) the Borrower shall fail to pay any principal of any Reimbursement Obligation
when the same becomes due and payable; or

 

(b) the Borrower shall fail to pay any interest on any Letter of Credit
Obligation, any fee under any of the Credit Documents or any other Obligation
(other than one referred to in clause (a) above) and such non-payment continues
for a period of three Business Days after the due date therefor; or

 

63



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(c) any representation or warranty made or deemed made by any Credit Party in
any Credit Document or by any Credit Party (or any of its officers) in
connection with any Credit Document shall prove to have been incorrect in any
material respect when made or deemed made; or

 

(d) any Credit Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenants), Section 6.1 (Financial
Statements), 6.2 (Default Notices), 7.1 (Preservation of Corporate Existence,
Etc.), 7.9 (Application of Proceeds), 7.11 (Additional Collateral and
Guaranties), or 7.13 (Non-Guarantor Subsidiaries) or Article VIII (Negative
Covenants) or (ii) any other term, covenant or agreement contained in this
Agreement or in any other Credit Document if such failure under this clause (ii)
shall remain unremedied for 30 days after the earlier of (A) the date on which a
Responsible Officer of the Borrower becomes aware of such failure and (B) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Issuer; or

 

(e) (i) the Borrower or any of its Subsidiaries shall fail to make any (A)
payment on any Indebtedness of the Borrower or any such Subsidiary (other than
the Obligations) or any Guaranty Obligation in respect of Indebtedness of any
other Person, and, in each case, such failure relates to Indebtedness having an
aggregate outstanding principal amount of $25,000,000 or more, (B) payments
under the Foreign Credit Lines, and such failure relates to Foreign Credit Lines
having an aggregate outstanding principal amount of $25,000,000 or more, or (C)
Astaris Secured Payments, in each case when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), (ii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness or (iii) any such Indebtedness shall become or be
declared to be due and payable, or required to be prepaid or repurchased (other
than by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or

 

(f) (i) the Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts, under any
Requirement of Law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee or other similar official for it
or for any substantial part of its property; provided, however, that, in the
case of any such proceedings instituted against the Borrower or any of its
Material Subsidiaries (but not instituted by the Borrower or any of its Material
Subsidiaries), either such proceedings shall remain undismissed or unstayed for
a period of 30 days or more or any action sought in such proceedings shall occur
or (iii) the Borrower or any of its Material Subsidiaries shall take any
corporate action to authorize any action set forth in clauses (i) and (ii)
above; or

 

(g) one or more judgments or orders (or other similar process) involving, in the
case of money judgments, an aggregate amount in excess of $25,000,000, to the
extent not covered by insurance, shall be rendered against one or more of any
Credit Party and its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(h) an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $25,000,000
in the aggregate; or

 

64



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(i) any provision of any Collateral Document or any Guaranty after delivery
thereof pursuant to this Agreement or any other Credit Document shall for any
reason cease to be valid and binding on, or enforceable against, any Credit
Party party thereto, or any Credit Party shall so state in writing; or

 

(j) any Collateral Document shall for any reason fail or cease to create a valid
Lien on any Collateral purported to be covered thereby or, except as permitted
by the Credit Documents, such Lien shall fail or cease to be a perfected Lien
with the priority set forth in such Credit Document or any Credit Party shall so
state in writing; or

 

(k) there shall occur a “Default” or an “Event of Default” under and as defined
in the Credit Agreement;

 

(l) there shall occur any Change of Control;

 

(m) one or more of the Borrower and its Subsidiaries shall have entered into one
or more consent or settlement decrees or agreements or similar arrangements with
a Governmental Authority or one or more judgments, orders, decrees or similar
actions shall have been entered against one or more of the Borrower and its
Subsidiaries based on or arising from the violation of or pursuant to any
Environmental Law, or the generation, storage, transportation, treatment,
disposal or Release of any Contaminant and, in connection with all the
foregoing, the Borrower and its Subsidiaries are likely to incur Environmental
Liabilities and Costs in excess of $25,000,000 in the aggregate, net of amounts
available under insurance and contributions from third parties that were not
reflected in the Financial Statements delivered pursuant to Section 4.4
(Financial Statements) and the notes thereto.

 

Section 9.2 Remedies

 

During the continuance of any Event of Default, the Administrative Agent (a)
may, and, at the request of the Requisite Issuers, shall, by notice to the
Borrower declare that all or any portion of the L/C Commitments be terminated,
whereupon the obligation of each Issuer to Issue any Letter of Credit shall
immediately terminate and (b) may and, at the request of the Requisite Issuers,
shall, by notice to the Borrower, declare the Letter of Credit Obligations, all
interest thereon and all other amounts and Obligations payable under this
Agreement to be forthwith due and payable, whereupon the Letter of Credit
Obligations, all such interest and all such amounts and Obligations shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that upon the occurrence of the Events of Default
specified in Section 9.1 (f) (Events of Default), (x) the L/C Commitment of each
Issuer to Issue or participate in Letters of Credit shall each automatically be
terminated and (y) the Letter of Credit Obligations, all such interest and all
such amounts and Obligations shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. In addition to the remedies set forth
above, the Administrative Agent may exercise any remedies provided for by the
Collateral Documents in accordance with the terms thereof or any other remedies
provided by applicable law.

 

Section 9.3 Actions in Respect of Letters of Credit

 

Upon the Termination Date or as may be required by Section 2.3(c) (Mandatory
Cash Collateralization/Prepayments) and at any time after the Termination Date
when the aggregate amount of funds in the Cash Collateral Account shall be less
than the Letter of Credit Obligations, the Borrower shall pay to the
Administrative Agent in immediately available funds at the Administrative
Agent’s office referred to in Section 11.8 (Notices, Etc.), for deposit in a
Cash Collateral Account, an amount equal to (a)

 

65



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

105% of the sum of all outstanding Letter of Credit Obligations less (b) the
aggregate amount of funds in the Cash Collateral Account. The Administrative
Agent may, from time to time after funds are deposited in any Cash Collateral
Account, apply funds then held in such Cash Collateral Account to the payment of
any amounts, in accordance with Section 2.6(f) (Payments and Computations), as
shall have become or shall become due and payable by the Borrower to the Issuers
in respect of the Letter of Credit Obligations. The Administrative Agent shall
promptly give written notice of any such application; provided, however, that
the failure to give such written notice shall not invalidate any such
application.

 

Section 9.4 Rescission

 

If at any time after termination of the L/C Commitments or acceleration of the
maturity of the Letter of Credit Obligations, the Borrower shall pay all arrears
of interest and all payments on account of the Reimbursement Obligations that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than non-payment of
Reimbursement Obligations and accrued interest on the Letter of Credit
Obligations due and payable solely by virtue of acceleration) shall be remedied
or waived pursuant to Section 11.1 (Amendments, Waivers, Etc.), then upon the
written consent of the Requisite Issuers and written notice to the Borrower, the
termination of the L/C Commitments or the acceleration and their consequences
may be rescinded and annulled; provided, however, that such action shall not
affect any subsequent Event of Default or Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Issuers and the Issuers to a decision that may be made at the
election of the Requisite Issuers, and such provisions are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Issuers to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1 Authorization and Action

 

(a) Each Issuer hereby appoints CUSA as the Administrative Agent hereunder and
each Issuer authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Issuer hereby authorizes the Administrative Agent to execute
and deliver, and to perform its obligations under, each of the Credit Documents
to which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Credit Documents and,
in the case of the Collateral Documents, to act as agent for the Issuers and the
other Secured Parties under such Collateral Documents.

 

(b) As to any matters not expressly provided for by this Agreement and the other
Credit Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Issuers, and such instructions shall be binding upon all Issuers; provided,
however, that the Administrative Agent shall not be required to take any action
that (i) the Administrative Agent in good faith believes exposes it to personal
liability unless the Administrative Agent receives an indemnification
satisfactory to it from the Issuers with respect to such action or (ii) is
contrary to this Agreement or applicable law. The Administrative Agent agrees to
give to each Issuer prompt notice of each notice given to it by any Credit Party
pursuant to the terms of this Agreement or the other Credit Documents.

 

66



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(c) In performing its functions and duties hereunder and under the other Credit
Documents, the Administrative Agent is acting solely on behalf of the Issuers
and its duties are entirely administrative in nature. The Administrative Agent
does not assume and shall not be deemed to have assumed any obligation other
than as expressly set forth herein and in the other Credit Documents or any
other relationship as the agent, fiduciary or trustee of or for any Issuer or
holder of any other Obligation. The Administrative Agent may perform any of its
duties under any Credit Document by or through its agents or employees.

 

Section 10.2 Administrative Agent’s Reliance, Etc.

 

None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Credit Documents, except for its,
his, her or their own gross negligence or willful misconduct. Without limiting
the foregoing, the Administrative Agent (a) may rely on the Register to the
extent set forth in Section 11.2(c) (Assignments and Participations), (b) may
consult with legal counsel (including counsel to the Borrower or any other
Credit Party), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts, (c) makes no warranty or representation to any Issuer and shall not be
responsible to any Issuer for any statements, warranties or representations made
by or on behalf of the Borrower or any of its Subsidiaries in or in connection
with this Agreement or any other Credit Document, (d) shall not have any duty to
ascertain or to inquire either as to the performance or observance of any term,
covenant or condition of this Agreement or any other Credit Document, as to the
financial condition of any Credit Party or as to the existence or possible
existence of any Default or Event of Default, (e) shall not be responsible to
any Issuer for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement, any other Credit Document or any other instrument or document
furnished pursuant hereto or thereto and (f) shall incur no liability under or
in respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate or other instrument or writing (which writing may
be a telecopy or electronic mail) or any telephone message believed by it to be
genuine and signed or sent by the proper party or parties.

 

Section 10.3 The Administrative Agent Individually

 

With respect to its Ratable Portion, CUSA shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Issuer. The
terms “Issuers”, “Requisite Issuers” and any similar terms shall, unless the
context clearly otherwise indicates, include, without limitation, the
Administrative Agent in its individual capacity as an Issuer or as one of the
Requisite Issuers. CUSA and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of banking, trust or other business with,
any Credit Party as if CUSA were not acting as the Administrative Agent.

 

Section 10.4 Issuer Credit Decision

 

Each Issuer acknowledges that it shall, independently and without reliance upon
the Administrative Agent or any other Issuer conduct its own independent
investigation of the financial condition and affairs of the Borrower and each
other Credit Party in connection with the issuance of the Letters of Credit.
Each Issuer also acknowledges that it shall, independently and without reliance
upon the Administrative Agent or any other Issuer and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Credit Documents.

 

67



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 10.5 Indemnification

 

Each Issuer agrees to indemnify the Administrative Agent and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrower), from and against
such Issuer’s aggregate Ratable Portion of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements (including fees, expenses and disbursements of financial and legal
advisors) of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against, the Administrative Agent or any of its Affiliates,
directors, officers, employees, agents and advisors in any way relating to or
arising out of this Agreement or the other Credit Documents or any action taken
or omitted by the Administrative Agent under this Agreement or the other Credit
Documents; provided, however, that no Issuer shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s or such Affiliate’s gross negligence or willful misconduct. Without
limiting the foregoing, each Issuer agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Credit Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Credit Party.

 

Section 10.6 Successor Administrative Agent

 

The Administrative Agent may resign at any time by giving written notice thereof
to the Issuers and the Borrower. Upon any such resignation, the Requisite
Issuers shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Requisite
Issuers, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Issuers, appoint a successor
Administrative Agent, selected from among the Issuers. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Credit Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Credit
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Credit Documents.

 

Section 10.7 Concerning the Collateral and the Collateral Documents

 

(a) Each Issuer agrees that any action taken by the Administrative Agent or the
Requisite Issuers (or, where required by the express terms of this Agreement, a
greater proportion of the Issuers) in accordance with the provisions of this
Agreement or of the other Credit Documents, and the exercise by the
Administrative Agent or the Requisite Issuers (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably

 

68



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

incidental thereto, shall be authorized and binding upon all of the Issuers.
Without limiting the generality of the foregoing, the Administrative Agent shall
have the sole and exclusive right and authority to (i) act as the disbursing and
collecting agent for the Issuers with respect to all payments and collections
arising in connection herewith and with the Collateral Documents, (ii) execute
and deliver each Collateral Document and accept delivery of each such agreement
delivered by the Borrower or any of its Subsidiaries, (iii) act as collateral
agent for the Issuers for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein;
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Issuer to act as collateral subagent for the Administrative Agent,
the Issuers for purposes of the perfection of all security interests and Liens
with respect to the Borrower’s and its Subsidiaries’ respective Deposit Accounts
maintained with, and cash and Cash Equivalents held by, such Issuer, (iv)
manage, supervise and otherwise deal with the Collateral, (v) take such action
as is necessary or desirable to maintain the perfection and priority of the
security interests and Liens created or purported to be created by the
Collateral Documents and (vi) except as may be otherwise specifically restricted
by the terms hereof or of any other Credit Document, exercise all remedies given
to the Administrative Agent, the Issuers with respect to the Collateral under
the Credit Documents relating thereto, applicable law or otherwise.

 

(b) Each of the Issuers hereby directs, in accordance with the terms hereof and
subject to the release provisions in the Bank Security Agreement and the
Collateral Trust Agreement, the Administrative Agent to release (or, in the case
of clause (ii) below, release or subordinate) any Lien held by the
Administrative Agent for the benefit of the Issuers against any of the
following:

 

(i) all of the Collateral, upon termination of the L/C Commitments and payment
and satisfaction in full of all Reimbursement Obligations and all other
Obligations that the Administrative Agent has been notified in writing are then
due and payable (and, in respect of contingent Letter of Credit Obligations,
with respect to which cash collateral has been deposited or a back-up letter of
credit has been issued, in either case on terms satisfactory to the
Administrative Agent and the Issuers);

 

(ii) any assets that are subject to a Lien permitted by Section 8.2(d) or (e)
(Liens, Etc.); and

 

(iii) any part of the Collateral sold or disposed of by a Credit Party if such
sale or disposition is permitted by this Agreement (or permitted pursuant to a
waiver or consent of a transaction otherwise prohibited by this Agreement).

 

Each of the Issuers hereby directs the Administrative Agent to execute and
deliver or file such termination and partial release statements and do such
other things as are necessary to release Liens to be released pursuant to this
Section 10.7 promptly upon the effectiveness of any such release.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1 Amendments, Waivers, Etc.

 

(a) No amendment or waiver of any provision of this Agreement or any other
Credit Document nor consent to any departure by any Credit Party therefrom shall
in any event be effective unless the same shall be in writing and signed by the
Requisite Issuers (or by the Administrative Agent with the consent of the
Requisite Issuers) and, in the case of any amendment, by the Borrower, and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for

 

69



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by each Issuer directly affected thereby, in
addition to the Requisite Issuers (or the Administrative Agent with the consent
thereof), do any of the following:

 

(i) waive any condition specified in Section 3.1 (Conditions Precedent to
Initial Letters of Credit) or 3.2(b) (Conditions Precedent to Each Letter of
Credit), except with respect to a condition based upon another provision hereof,
the waiver of which requires only the concurrence of the Requisite Issuers and,
in the case of the conditions specified in Section 3.1 (Conditions Precedent to
Initial Letters of Credit), subject to the provisions of Section 3.3
(Determinations of Initial Issuing Conditions);

 

(ii) increase the L/C Commitment of such Issuer or subject such Issuer to any
additional obligation;

 

(iii) waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal of the L/C Facility (it being understood that Section 2.3
(Mandatory Cash Collateralization/Prepayments) does not provide for scheduled
dates fixed for payment) or for the reduction of such Issuer’s L/C Commitment;

 

(iv) reduce the principal amount of any Reimbursement Obligation owing to such
Issuer (other than by the payment or prepayment thereof);

 

(v) reduce the rate of interest on any Reimbursement Obligations outstanding to
such Issuer or any fee payable hereunder to such Issuer;

 

(vi) postpone any scheduled date fixed for payment of such interest or fees
owing to such Issuer;

 

(vii) change the aggregate Ratable Portions of Issuers required for any or all
Issuers to take any action hereunder;

 

(viii) require additional consents to be obtained with respect to assignments
and participations;

 

(ix) release all or substantially all of the Collateral except as provided in
Section 10.7(b) or release the Borrower from its payment obligation to such
Issuer under this Agreement or release any Guarantor from its obligations under
any Guaranty except in connection with the sale or other disposition of a
Guarantor (or all or substantially all of the assets thereof) permitted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement); or

 

(x) amend Section 10.7(b), this Section 11.1 or any definition of the terms
“Requisite Issuers” or “Ratable Portion”;

 

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Issuers
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Credit Documents.

 

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Issuer, execute amendments, modifications, waivers or
consents on behalf of such Issuer without requiring an executed counterpart from
such Issuer. Any waiver or consent shall be

 

70



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

Section 11.2 Assignments and Participations

 

(a) Each Issuer may sell, transfer, negotiate or assign to one or more Eligible
Assignees all or a portion of its rights and obligations hereunder (including
all of its rights and obligations with respect to the Letters of Credit);
provided, however, that (i) if any such assignment shall be of the assigning
Issuer’s L/C Outstandings and L/C Commitment, such assignment shall cover the
same percentage of such Issuer’s L/C Outstandings and L/C Commitment, (ii) the
aggregate amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (if less than the Assignor’s entire interest) be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, except (A)
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld); or (B) if such assignment is being made to an Issuer or
an Affiliate of an Issuer, and (iii) if such Eligible Assignee is not, prior to
the date of such assignment, an Issuer, such assignment shall be subject to the
prior consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed).

 

(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance. Upon the execution, delivery, acceptance and recording of any
Assignment and Acceptance and, other than in respect of assignments made
pursuant to Section 2.9 (Substitution of Issuers) and Section 11.1 (Amendments,
Waivers, Etc.), the receipt by the Administrative Agent from the assignee of an
assignment fee in the amount of $3,500 from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Credit Documents have been assigned to such assignee pursuant to such Assignment
and Acceptance, have the rights and obligations of such Issuer hereunder and
thereunder, and (ii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except for those surviving the
payment in full of the Obligations) and be released from its obligations under
the Credit Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Issuer’s rights
and obligations under the Credit Documents, such Issuer shall cease to be a
party hereto).

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recording of the names and
addresses of the Issuers and the L/C Commitments of and principal amount of the
Letter of Credit Obligations owing to each Issuer from time to time (the
“Register”). Any assignment pursuant to this Section 11.2 shall not be effective
until such assignment is recorded in the Register. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Credit Parties, the Administrative Agent and the Issuers may treat each Person
whose name is recorded in the Register as an Issuer for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower, the
Administrative Agent or any Issuer at any reasonable time and from time to time
upon reasonable prior notice.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Issuer and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register and (iii) give prompt
notice thereof to the Borrower.

 

71



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

(e) Each Issuer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Credit Documents (including all
its rights and obligations with respect to the Letters of Credit). The terms of
such participation shall not, in any event, require the participant’s consent to
any amendments, waivers or other modifications of any provision of any Credit
Documents, the consent to any departure by any Credit Party therefrom, or to the
exercising or refraining from exercising any powers or rights such Issuer may
have under or in respect of the Credit Documents (including the right to enforce
the obligations of the Credit Parties), except if any such amendment, waiver or
other modification or consent would (i) reduce the amount, or postpone any date
fixed for, any amount (whether of principal, interest or fees) payable to such
participant under the Credit Documents, to which such participant would
otherwise be entitled under such participation or (ii) result in the release of
all or substantially all of the Collateral other than in accordance with Section
10.7(b). In the event of the sale of any participation by any Issuer, (w) such
Issuer’s obligations under the Credit Documents shall remain unchanged, (x) such
Issuer shall remain solely responsible to the other parties for the performance
of such obligations, (y) such Issuer shall remain the holder of such Obligations
for all purposes of this Agreement and (z) the Borrower, the Administrative
Agent and the other Issuers shall continue to deal solely and directly with such
Issuer in connection with such Issuer’s rights and obligations under this
Agreement. Each participant shall be entitled to the benefits of Section 2.7
(Capital Adequacy) and Section 2.8 (Taxes) as if it were an Issuer; provided,
however, that anything herein to the contrary notwithstanding, the Borrower
shall not, at any time, be obligated to make under Section 2.7 (Capital
Adequacy) or Section 2.8 (Taxes) to the participants in the rights and
obligations of any Issuer (together with such Issuer) any payment in excess of
the amount the Borrower would have been obligated to pay to such Issuer in
respect of such interest had such participation not been sold.

 

(f) Any Issuer may at any time assign its rights and obligations hereunder to
any other Issuer by an instrument in form and substance satisfactory to the
Borrower, the Administrative Agent, such Issuer and such Issuer. If any Issuer
ceases to be an Issuer hereunder by virtue of any assignment made pursuant to
this Section 11.2, then, as of the effective date of such cessation, such
Issuer’s obligations to Issue Letters of Credit pursuant to Section 2.1 (Letters
of Credit) shall terminate and such Issuer shall be an Issuer hereunder only
with respect to outstanding Letters of Credit issued prior to such date.

 

Section 11.3 Costs and Expenses

 

(a) The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent for, all of its reasonable internal and external audit, legal, appraisal,
valuation, filing, document duplication and reproduction and investigation
expenses and for all other reasonable out-of-pocket costs and expenses of every
type and nature (including, without limitation, the reasonable fees, expenses
and disbursements of the Administrative Agent’s counsel, Weil, Gotshal & Manges
LLP and, to the extent related to environmental and asbestos matters in
connection with this Agreement and the other Credit Documents and the diligence
performed in connection therewith, Cahill Gordon & Reindel, local legal counsel,
auditors, accountants, appraisers, printers, insurance and environmental
advisors, and other consultants and agents) incurred by the Administrative
Agent, in connection with any of the following: (i) the Administrative Agent’s
audit and investigation of the Borrower and its Subsidiaries in connection with
the preparation, negotiation or execution of any Credit Document or the
Administrative Agent’s periodic audits of the Borrower or any of its
Subsidiaries, as the case may be, (ii) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, messenger, audit, insurance, appraisal and consultant costs and
expenses, and all search, filing and recording fees incurred or sustained by the
Administrative Agent in connection with the L/C Facility, the Credit Documents
or the transactions contemplated hereby and thereby, (iii) the preparation,
negotiation, execution or interpretation of this Agreement (including, without
limitation, the satisfaction or attempted satisfaction of any condition set
forth in Article III (Conditions To Letters Of Credit), any Credit

 

72



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Document or any proposal letter or commitment letter issued in connection
therewith, or the Issuances of Letters of Credit hereunder, (iv) the creation,
perfection or protection of the Liens under any Credit Document (including any
reasonable fees, disbursements and expenses for local counsel in various
jurisdictions), (v) the ongoing administration of this Agreement and the Letters
of Credit, including consultation with attorneys in connection therewith and
with respect to the Administrative Agent’s rights and responsibilities hereunder
and under the other Credit Documents, (vi) the protection, collection or
enforcement of any Obligation or the enforcement of any Credit Document, (vii)
the commencement, defense or intervention in any court proceeding relating in
any way to the Obligations, any Credit Party, any of the Borrower’s
Subsidiaries, the Indenture, the Senior Secured Notes, the Credit Agreement,
this Agreement or any other Credit Document; provided that the Borrower shall
not be responsible for the costs and expenses of referred to in this clause
(vii) of any party to the extent such court proceeding shall have been caused by
or resulted from the gross negligence, willful misconduct or willful breach of
the Credit Documents of such party, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order, (viii) the response
to, and preparation for, any subpoena or request for document production with
which the Administrative Agent is served or deposition or other proceeding in
which the Administrative Agent is called to testify, in each case, relating in
any way to the Obligations, any Credit Party, any of the Borrower’s
Subsidiaries, the Credit Agreement, the Indenture, the Senior Secured Notes,
this Agreement or any other Credit Document and (ix) any amendment, consent,
waiver, assignment, restatement, or supplement to any Credit Document or the
preparation, negotiation, and execution of the same.

 

(b) The Borrower further agrees to pay or reimburse the Administrative Agent and
each of the Issuers upon demand for all out-of-pocket costs and expenses,
including, without limitation, reasonable attorneys’ fees (including allocated
costs of internal counsel and costs of settlement), incurred by the
Administrative Agent or such Issuers in connection with any of the following:
(i) in enforcing any Credit Document or Obligation or any security therefor or
exercising or enforcing any other right or remedy available by reason of an
Event of Default, (ii) in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any
Credit Party, any of the Borrower’s Subsidiaries and related to or arising out
of the transactions contemplated hereby or by any other Credit Document, the
Credit Agreement, the Indenture or the Senior Secured Notes or (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clause (i), (ii) or (iii) above.

 

Section 11.4 Indemnities

 

(a) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
and each Issuer and each of their respective Affiliates, and each of the
directors, officers, employees, agents, trustees, representative, attorneys,
consultants and advisors of or to any of the foregoing (including those retained
in connection with the satisfaction or attempted satisfaction of any condition
set forth in Article III (Conditions To Letters Of Credit)) (each such Person
being an “Indemnitee”) from and against any and all claims, damages,
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
disbursements and expenses of any kind or nature (including fees, disbursements
and expenses of financial and legal advisors to any such Indemnitee) that may be
imposed on, incurred by or asserted against any such Indemnitee in connection
with or arising out of any investigation, litigation or proceeding, whether or
not such investigation, litigation or proceeding is brought by the Borrower, any
of its directors, security holders or creditors, an Indemnitee or any other
Person or whether or not any such Indemnitee is a party thereto and whether or
not the transactions contemplated hereby are consummated, whether direct,
indirect, or consequential and whether based on any federal, state or local law
or other statutory regulation, securities or commercial law or regulation, or
under common law or in equity, or on

 

73



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

contract, tort or otherwise, in any manner relating to or arising out of this
Agreement, any other Credit Document, any Obligation, any Letter of Credit, any
Disclosure Document, the Indenture, the Credit Agreement or the Senior Secured
Notes or any act, event or transaction related or attendant to any thereof, or
the use or intended use of the proceeds of the Letters of Credit or in
connection with any investigation of any potential matter covered hereby
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any obligation under this Section 11.4 to an Indemnitee with
respect to any Indemnified Matter caused by or resulting from the gross
negligence, willful misconduct or willful breach of the Credit Documents of that
Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. Without limiting the foregoing, “Indemnified
Matters” include (i) all Environmental Liabilities and Costs arising from or
connected with the past, present or future operations of the Borrower or any of
its Subsidiaries involving any property subject to a Collateral Document, or
damage to real or personal property or natural resources or harm or injury
alleged to have resulted from any Release of Contaminants on, upon or into such
property or any contiguous real estate, (ii) any costs or liabilities incurred
in connection with any Remedial Action concerning any Borrower or any of its
Subsidiaries, (iii) any costs or liabilities incurred in connection with any
Environmental Lien and (iv) any costs or liabilities incurred in connection with
any other matter under any Environmental Law, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, (49 U.S.C. §
9601 et seq.) and applicable state property transfer laws, whether, with respect
to any such matter, such Indemnitee is a mortgagee pursuant to any leasehold
mortgage, a mortgagee in possession, the successor in interest to the Borrower
or any of its Subsidiaries, or the owner, lessee or operator of any property of
the Borrower or any of its Subsidiaries by virtue of foreclosure, except, with
respect to those matters referred to in clauses (i), (ii), (iii) and (iv) above,
to the extent (x) incurred following foreclosure by the Administrative Agent or
any Issuer, or the Administrative Agent or any Issuer having become the
successor in interest to the Borrower or any of its Subsidiaries and (y)
attributable solely to acts of the Administrative Agent or such Issuer or any
agent on behalf of the Administrative Agent or such Issuer.

 

(b) The Borrower shall indemnify the Administrative Agent and each Issuer for,
and hold the Administrative Agent, the Issuers and each Issuer harmless from and
against, any and all claims for brokerage commissions, fees and other
compensation made against the Administrative Agent and the Issuers for any
broker, finder or consultant with respect to any agreement, arrangement or
understanding made by or on behalf of any Credit Party or any of its
Subsidiaries in connection with the transactions contemplated by this Agreement.

 

(c) The Borrower, at the request of any Indemnitee, shall have the obligation to
defend against such investigation, litigation or proceeding or requested
Remedial Action and the Borrower, in any event, may participate in the defense
thereof with legal counsel of the Borrower’s choice. In the event that such
Indemnitee requests the Borrower to defend against such investigation,
litigation or proceeding or requested Remedial Action, the Borrower shall
promptly do so and such Indemnitee shall have the right to have legal counsel of
its choice participate in such defense. No action taken by legal counsel chosen
by such Indemnitee in defending against any such investigation, litigation or
proceeding or requested Remedial Action, shall vitiate or in any way impair the
Borrower’s obligation and duty hereunder to indemnify and hold harmless such
Indemnitee.

 

(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this Section
11.4) or any other Credit Document shall (i) survive payment in full of the
Obligations and (ii) inure to the benefit of any Person that was at any time an
Indemnitee under this Agreement or any other Credit Document.

 

74



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 11.5 Limitation of Liability

 

The Borrower agrees that no Indemnitee shall have any liability (whether direct
or indirect, in contract, tort or otherwise) to any Credit Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Credit Documents, the Indenture, the Credit Agreement and the Senior Secured
Notes, except for direct damages (as opposed to special, indirect, consequential
or punitive damages (including, without limitation, any loss of profits,
business or anticipated savings)) determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnitee’s
gross negligence, willful misconduct or willful breach of the Credit Documents.
The Borrower hereby waives, releases and agrees (each for itself and on behalf
of its Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

Section 11.6 Right of Set-off

 

Upon the occurrence and during the continuance of any Event of Default each
Issuer and each Affiliate of an Issuer is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Issuer or its
Affiliates to or for the credit or the account of the Borrower against any and
all of the Obligations now or hereafter existing whether or not such Issuer
shall have made any demand under this Agreement or any other Credit Document and
even though such Obligations may be unmatured. Each Issuer agrees promptly to
notify the Borrower after any such set-off and application made by such Issuer
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each
Issuer under this Section 11.6 are in addition to the other rights and remedies
(including other rights of set-off) that such Issuer may have.

 

Section 11.7 Sharing of Payments, Etc.

 

(a) If any Issuer obtains any payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) of the Letter of Credit
Obligations owing to it, any interest thereon, fees in respect thereof or
amounts due pursuant to Section 11.3 (Costs and Expenses) or 11.4 (Indemnities)
(other than payments pursuant to Section 2.7 (Capital Adequacy) or Section 2.8
(Taxes)) in excess of its Ratable Portion of all payments of such Obligations
obtained by all the Issuers, such Issuer (a “Purchasing Issuer”) shall forthwith
purchase from the other Issuers (each, a “Selling Issuer”) such participations
in their Obligations as shall be necessary to cause such Purchasing Issuer to
share the excess payment ratably with each of them.

 

(b) If all or any portion of any payment received by a Purchasing Issuer is
thereafter recovered from such Purchasing Issuer, such purchase from each
Selling Issuer shall be rescinded and such Selling Issuer shall repay to the
Purchasing Issuer the purchase price to the extent of such recovery together
with an amount equal to such Selling Issuer’s ratable share (according to the
proportion of (i) the amount of such Selling Issuer’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Issuer) of
any interest or other amount paid or payable by the Purchasing Issuer in respect
of the total amount so recovered.

 

(c) The Borrower agrees that any Purchasing Issuer so purchasing a participation
from a Selling Issuer pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Issuer were the
direct creditor of the Borrower in the amount of such participation.

 

75



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 11.8 Notices, Etc.

 

All notices, demands, requests and other communications provided for in this
Agreement shall be given in writing, or by any telecommunication device capable
of creating a written record (including electronic mail), and addressed to the
party to be notified as follows:

 

(a) if to the Borrower:

 

FMC CORPORATION

1735 Market Street

Philadelphia, Pennsylvania 19103

Attention: Thomas C. Deas, Jr.

Telecopy Number: (215) 299-6557

E-Mail Address: fmc_treasurer@fmc.com

 

with a copy to:

 

MORGAN, LEWIS & BOCKIUS LLP

1701 Market Street

Philadelphia, Pennsylvania 19103

Attention: Lawrence Berger

Telecopy Number: (215) 963-5299

E-Mail Address: lberger@morganlewis.com

 

(b) if to any Issuer, at the address set forth under its name on Schedule II
(Addresses for Notices); and

 

(c) if to CUSA, as the Administrative Agent, at the address set forth under its
name on Schedule II (Addresses for Notices), with a copy to:

 

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, New York 10153-0119

Attention: Marsha Simms

Telecopy Number: (212) 310-8007

E-Mail Address: marsha.simms@weil.com

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent. All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device or through the Internet); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II
(The L/C Facility) or X (The Administrative Agent) shall not be effective until
received by the Administrative Agent.

 

Section 11.9 No Waiver; Remedies

 

No failure on the part of any Issuer, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial

 

76



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

Section 11.10 Binding Effect

 

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Issuer that such Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Issuer and, in each case, their respective
successors and assigns; provided, however, that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Issuers.

 

Section 11.11 Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 11.12 Submission to Jurisdiction; Service of Process

 

(a) Any legal action or proceeding with respect to this Agreement or any other
Credit Document may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such respective jurisdictions.

 

(b) The Borrower hereby irrevocably consents to the service of any and all legal
process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement or any other Credit Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to the
Borrower at its address specified in Section 11.8 (Notices, Etc.). The Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c) Nothing contained in this Section 11.12 shall affect the right of the
Administrative Agent or any Issuer to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Credit Party in any other jurisdiction.

 

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

 

77



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 11.13 Waiver of Jury Trial

 

EACH OF THE ADMINISTRATIVE AGENT, THE ISSUERS AND THE BORROWER IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT.

 

Section 11.14 Marshaling; Payments Set Aside

 

None of the Administrative Agent or any Issuer shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Obligations. To the extent that the Borrower makes
a payment or payments to the Administrative Agent or the Issuers or any such
Person receives payment from the proceeds of the Collateral or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

Section 11.15 Section Titles

 

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.

 

Section 11.16 Execution in Counterparts

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all parties shall be lodged with the Borrower and the Administrative
Agent.

 

Section 11.17 Entire Agreement

 

This Agreement, together with all of the other Credit Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.

 

78



--------------------------------------------------------------------------------

L/C AGREEMENT

FMC CORPORATION

 

Section 11.18 Confidentiality

 

Each Issuer and the Administrative Agent agree to keep information obtained by
it pursuant hereto and the other Credit Documents confidential in accordance
with such Issuer’s or the Administrative Agent’s, as the case may be, customary
practices and agrees that it shall only use such information in connection with
the transactions contemplated by this Agreement and not disclose any such
information other than (a) to such Issuer’s or the Administrative Agent’s, as
the case may be, employees, representatives and agents that are or are expected
to be involved in the evaluation of such information in connection with the
transactions contemplated by this Agreement and are advised of the confidential
nature of such information, (b) to the extent such information presently is or
hereafter becomes available to such Issuer or the Administrative Agent, as the
case may be, on a non-confidential basis from a source other than the Borrower,
(c) to the extent disclosure is required by law, regulation or judicial order or
requested or required by bank regulators or auditors or any quasi-regulatory
authority (including the National Association of Insurance Companies) or (d) to
current or prospective assignees, participants and Special Purpose Vehicles
grantees of any option described in Section 11.2(f) (Assignments and
Participations), in each case to the extent such assignees, participants or
grantees agree to be bound by the provisions of this Section 11.18.

 

[SIGNATURE PAGES FOLLOW]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

FMC CORPORATION,

as Borrower

By:  

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Vice President & Treasurer

 

CITICORP USA, INC.,

as Administrative Agent

By:  

/s/ Carolyn A. Sheridan

   

--------------------------------------------------------------------------------

   

Name: Carolyn A. Sheridan

   

Title: Managing Director & Vice President

 

CITIBANK, N.A.,

as Issuer

By:  

/s/ Carolyn A. Sheridan

   

--------------------------------------------------------------------------------

   

Name: Carolyn A. Sheridan

   

Title: Managing Director & Vice President

 

BANK OF AMERICA, N.A.,

as Issuer

By:  

/s/ Wendy J. Gorman

   

--------------------------------------------------------------------------------

   

Name: Wendy J. Gorman

   

Title: Vice President

 

i



--------------------------------------------------------------------------------

Schedule I

L/C Commitments and L/C Exposures

 

Issuer

--------------------------------------------------------------------------------

 

L/C Commitment

--------------------------------------------------------------------------------

 

L/C Exposure

--------------------------------------------------------------------------------

Citibank, N.A.

  $40,000,000   $20,000,000

Bank of America, N.A.

  $40,000,000   $20,000,000

 

i